Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.1 Page 1 of 74

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BURNS & WILCOX, LTD., a
Michigan corporation,

Case No.:
PLAINTIFF,

HON.:
V

JAMES E. EPTING, JR., individually,
GRIFFIN R. JENNINGS, individually,
BRENT JOHNSON, _ individually,
CARRIE A. SHEEN, individually, and
XS BROKERS INSURANCE
AGENCY, INC, a foreign corporation.

DEFENDANTS.

 

LAWRENCE C, ATORTHY (P44751)
KAUFMAN, PAYTON & CHAPA
Attorneys for Plaintiff

30833 Northwestern Hwy., Suite 200
Farmington Hills, MI 48334
248.626.5000/fax 248.626.2843
LCAtorthy@kaufmanlaw.com

 

 

VERIFIED COMPLAINT
Plaintiff Burns & Wilcox, Ltd ("B & W") states as follows for its Verified

Complaint against Defendants:

{K0363830,3} 1
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.2 Page 2 of 74

JURISDICTIONAL ALLEGATIONS
1. Plaintiff B&W is a Michigan corporation with its headquarters and principal
place of business in Farmington Hills, Oakland County, Michigan.
2. Upon information and belief, Defendant James E. Epting, Jr., (“Epting”) is
an individual residing in or near Atlanta, Georgia. Epting is a former employee of
Plaintiff B&W.
3. Upon information and belief, Defendant Griffin R. Jennings (“Jennings ”) is
an individual residing in or near Atlanta, Georgia. Jennings is a former employee
of Plaintiff B&W.
4. Upon information and belief, Defendant Brent Johnson (“Johnson”) is an
individual residing in or near Atlanta, Georgia. Johnson is a former employee of
Plaintiff B&W.
5, Upon information and belief, Defendant Carrie A. Sheen (“Sheen”) is an
individual residing in or near Atlanta, Georgia. Sheen is a former employee of
Plaintiff B&W.
6. Upon information and belief, Defendant XS Brokers Insurance Agency, Inc.
(“XS”), is a foreign corporation with principle place of business at 13 Temple ST.

Quincy, MA 02169.

{K0363830.2} 2
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.3 Page 3 of 74

7. The amount in controversy in this matter exceeds an aggregate of $75,000,
and Plaintiff also seeks equitable relief.
8. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(a)(1).
9, Venue is proper pursuant to 28 U.S.C. § 1391.
GENERAL ALLEGATIONS
10. Plaintiff operates, among other things, as national wholesalers in the
insurance industry, both as broker and managing general agent.
11. Defendant Epting was employed by B&W as a manager, senior vice
president, and managing director in the Atlanta Georgia area. Epting worked for
B&W for about 23 years.
12. As consideration for his employment with Plaintiff, and as consideration for
receiving a bonus, Defendant Epting executed a Managers Contact with B & W.
(Exhibit A).
13. Section 3 of the Managers Contact between Epting and B&W states as
follows:
“(c) During the course of Employee's duties, Employee will have
access to confidential and proprietaly information regarding
Employer's business. Employee agrees to safeguard and protect such
information. Employee further agrees not to, at any time during
Employee's employment or thereafter, furnish or disclose to anyone
(other than as directed in the normal course of business to further

Employer's interest) such confidential information including, but not
limited to, client lists, contract terms, ratings, expirations, renewals,

{K0363830, 2} 3
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.4 Page 4 of 74

business plans and financial information. Any company records
prepared by or in possession of Employee remain the property of
Employer, and all copies shall be returned to Employer upon
termination of the employment relationship.

“(d) All business developed and handled by Employee, including
programs (purchasing group or otherwise), franchise or other regional
or national business, during the existence of this employment
relationship remain the property of Employer and shall be treated as
Employer's proprietary information.” (Exhibit A).

14. Section 5 of the Managers Contact between Epting and B&W states as
follows:

“Non-Piracy/Competition: During Employee's employment with
Employer, and for one year following the last day of the month of
termination of this employment relationship, Employee will not
directly or indirectly, nor allow any other person or organization to
directly or indirectly use any confidential information (including, but
not limited to, client lists, contract terms, ratings, expirations,
renewals, business plans and/ or financial information) belonging to
employer.

“Employee shall not, directly or indirectly, at any time use or disclose
to any person or organization any trade secrets or other confidential
information relating to the Burns & Wilcox, Ltd. business. Employee
shall not take any action that will cause the termination of the business
relationship between Burns & Wilcox, Ltd. and any customer or
supplier to Burns & Wilcox, Ltd. Employee also shall not solicit for
employment any person employed in the Burns & Wilcox, Ltd
business.” (Exhibit A).

15. This Managers Contact was reasonably necessary to protect the valid

business interests of Plaintiff, including, but not limited to, establishment and

{K0363830.2} 4
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.5 Page 5 of 74

maintenance of relationships with existing and future customers, clients,
employees and insurers. (Exhibit A).

16. The geographic and temporal restrictions in the Managers Contact are
reasonable under the circumstances. (Exhibit A).

17. Asa result of his position with Plaintiff, and the position’s attendant duties
and responsibilities, Defendant Epting became intimately familiar with the pricing
of Plaintiff's insurance products, as well as with the identities and particularities of
Plaintiff's clients and customers and the terms of employment of Plaintiff's
employees.

18. On or about August 30, 2019, Defendant Epting resigned his employment
with B&W and started working for Defendant XS.

19. Defendant XS also acts as a wholesaler in the insurance industry, both as
broker and managing general agent in, among other places, the Atlanta, Georgia
area.

20. Upon information and belief. Defendant Epting is acting in essentially the
same capacity for Defendant XS as he did for Plaintiff.

21. Since Defendant Epting has left the employment of Plaintiff, his new
employer has hired away at least one of Plaintiff's employees using confidential

and/or proprietary information Defendant Epting obtained while employed by

{K0363830.2} 5
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.6 Page 6 of 74

Plaintiff, and Defendant Epting has made a number of attempts to solicit other
employees to terminate their employment with Plaintiff.

22. XS, as well, has solicited business from and/or through some of the clients,
agents and customers of Plaintiff.

23. Defendant Epting actions on behalf of XS in the above-mentioned regard are
in violation of his Managers Contact with Plaintiff. (Exhibit A).

24. Upon information and belief, Defendant Epting will continue to recruit
Plaintiff's employees, customers and clients using confidential and proprietary
information obtained while he was employed with Plaintiff, and these customers,
clients and employees are very unlikely to return to Plaintiff.

25. The Managers Contact provides that the venue of any action regarding the
terms and conditions of the agreement is to be the State of Michigan and that
Michigan law shall govern the Agreement. (Exhibit A).

26. Under an agreement with Plaintiff, Defendant Epting also received advance
payment on future bonuses, which he is now required to repay to Plaintiff due to
his resignation. The total of the advanced bonuses Defendant Epting owed to

Plaintiff is approximately $45,000.

{K0363830.2} 6
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.7 Page 7 of 74

27. Defendant Jennings was employed by B&W as a commercial lines associate
underwriter and a commercial lines underwriter in the Atlanta, Georgia, area. He
worked for B&W for about 5 years.

28. As consideration for his employment with Plaintiff, and as consideration for
receiving a bonus, Defendant Jennings signed an Individual Production Award
(“Jennings IPA”) agreement with Plaintiff that that contained a Non-Solicitation
Agreement. (Exhibit B).

29. Section 5 of the Jennings IPA states as follows:

“a Confidentiality/Non-Disclosure Obligation.

“i, Employee will not disclose to anyone in any way,
directly or indirectly, Employer's Confidential
Information or improperly make use of Employer's
Confidential Information both during Employee's
employment with Employer and at any time after
Employee's employment with Employer terminates or
expires, whether such termination or expiration is
voluntary or involuntary. Specifically, but not by way of
limitation, except as necessary for the performance of
Employee's duties and responsibilities for Employer, at
no time during or after Employee's employment with
Employer, shall Employee directly or indirectly (nor
instruct, request or encourage any other person or entity
to directly or indirectly) use any trade secret or
confidential or proprietary information (including, but
not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs,
pricing and/or financial information) belonging to
Employer.

ee

{K0363830.2) 7
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.8 Page 8 of 74

“qd. Restrictive Covenants. Employee agrees further that in order to
preserve the confidentiality of the Confidential Information, to
prevent the theft or misuse of the Confidential Information, to
protect Employer's client and account relationships, with both its
prospective and existing clients, to protect its client goodwill, and to
protect Employer from improper or unfair competition, Employee
will not, directly or indirectly, during Employee's employment and
for a period of two (2) years from the date Employee's
employment with Employer ends, terminates or expires, for any reason
whatsoever, whether such termination or expiration is voluntary or
involuntary, perform any of the following activities.

‘7. Non-Solicitation of Company Officers, Employees, or
Contractors. Employee will not, directly or indirectly, solicit,
divert, or attempt to solicit or divert, from Employer any
officer, employee, contractor or any person providing services
to, or on behalf of, Employer, or influence any such person to
no longer serve as an officer, employee or contractor, or
provide services to, or for Employer.

‘di, Non-Solicitation of Company Clients and Accounts.
Employee will not: (i) call upon, contact, solicit, divert, service,
or accept any business from any Burns & Wilcox client or
account for the purposes of directly or indirectly providing any
services or products similar to those offered by Employer,
including, but not limited to, distribution, underwriting,
financing, claims, loss control and/or audits; (ii) directly or
indirectly solicit, divert, service or accept on behalf of any new
employer or new entity any insurance policy for a particular
insured party for which insured party the Employee had
provided such services or attempted to provide services in the
two years prior to the end of Employee's employment with
Employer. For the purposes of this Agreement, “client” or
“account” shall include any insurance solicitor, insurance agent,
insurance broker, insurance producer, insurance wholesaler,
managing general agent, risk manager, third party administrator
or otherwise with whom Employee had written, quoted or been
asked to write or quote contracts and/or policies, facilitated

(K0363830.2} 8
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.9 Page 9 of 74

placement or otherwise provided brokerage services to on
behalf of Employer during the two (2) years preceding the date
of Employee's termination and/or resignation from Employer.
For the purposes of this Agreement, “account” shall include any
insurance policy Employer had written, quoted or been asked to
write or quote during the two (2) years preceding the date of
Employee's termination and/or resignation from Employer.”
(Exhibit B).
30. The Jennings IPA was reasonably necessary to protect the valid business
interests of Plaintiff, including, but not limited to, establishment and maintenance
of relationships with existing and future customers, clients, employees and
insurers. (Exhibit B).
31. The geographic and temporal restrictions in the Jennings IPA are reasonable
under the circumstances. (Exhibit B).
32. Asa result of his position with Plaintiff, and the position’s attendant duties
and responsibilities, Defendant Jennings became intimately familiar with the
pricing of Plaintiff's insurance products, as well as with the identities and
particularities of Plaintiffs clients and customers and the terms of employment of
Plaintiff's employees.
33. On or about September 16, 2019, Defendant Jennings resigned his
employment with B&W and started working for Defendant XS.

34. Defendant XS also acts as a wholesaler in the insurance industry, both as

broker and managing general agent in, among other places, the Atlanta, Georgia

{K0363830.2} 9
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.10 Page 10 of 74

area.

35. Upon information and belief, Defendant Jennings is acting in essentially the
same capacity for Defendant XS as he did for Plaintiff.

36. Since Defendant Jennings has left the employment of Plaintiff, his new
employer has hired away at least one of Plaintiff's employees using confidential
and/or proprietary information Defendant Jennings obtained while employed by
Plaintiff, and Defendant Jennings has made a number of attempts to solicit other
employees to terminate their employment with Plaintiff.

37. XS, as well, has solicited business from and/or through some of the clients,
agents and customers of Plaintiff.

38. Defendant Jennings actions on behalf of XS in the above-mentioned regard
are in violation of his agreement with Plaintiff. (Exhibit B).

39. Upon information and belief, Defendant Jennings will continue to recruit
Plaintiff's employees, customers and clients using confidential and proprietary
information obtained while he was employed with Plaintiff, and these customers,
clients and employees are very unlikely to return to Plaintiff.

40. The Jennings IPA provides that the venue of any action regarding the terms
and conditions of the agreement is to be the State of Michigan and that Michigan

law shall govern the Agreement. (Exhibit B).

{K0363830.2} 10
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.11 Page 11 of 74

41. Defendant Johnson was employed by B&W as an associate managing
director in the Atlanta, Georgia, area. He worked for B& W for over [5 years.

42. As consideration for his employment with Plaintiff, and as consideration for
receiving a bonus, Defendant Johnson signed an Individual Production Award
(“Johnson IPA”) agreement with Plaintiff that contained a Non-Solicitation
provision. (Exhibit C).

43. Section 5 of the Johnson IPA states as follows:

oe

a. Confidentiality/Non-Disclosure Obligation

ots

i. Employee will not disclose to anyone in any way,
directly or indirectly, Employer's Confidential
Information or improperly make use of Employer's
Confidential Information both during Employee's
employment with Employer and at any time after
Employee's employment with Employer terminates or
expires, whether such termination or expiration is
voluntary or involuntary. Specifically, but not by way of
limitation, except as necessary for the performance of
Employee's duties and responsibilities for Employer, at
no time during or after Employee's employment with
Employer, shall Employee directly or indirectly (nor
instruct, request or encourage any other person or entity
to directly or indirectly) use any trade secret or
confidential or proprietary information (including, but
not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs,
pricing and/or financial information) belonging to
Employer.

I

{K0363830.2} it
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.12 Page 12 of 74

“d._ Restrictive Covenants. Employee agrees further that in order
to preserve the confidentiality of the Confidential Information, to
prevent the theft or misuse of the Confidential Information, to
protect Employer's client and account relationships, with both its
prospective and existing clients, to protect its client goodwill, and to
protect Employer from improper or unfair competition, Employee
will not, directly or indirectly, during Employee's employment and
for a period of two (2) years from the date Employee's
employment with Employer ends, terminates or expires, for any reason
whatsoever, whether such termination or expiration is voluntary or
involuntary, perform any of the following activities.

aes

i. Non-Solicitation of Company Officers, Employees, or
Contractors. Employee will not, directly or indirectly,
solicit, divert, or attempt to solicit or divert, from Employer
any officer, employee, contractor or any person providing
services to, or on behalf of, Employer, or influence any such
person to no longer serve as an officer, employee or
contractor, or provide services to, or for Employer.

eons

ii. Non-Solicitation of Company Clients and Accounts.
Employee will not: (i) call upon, contact, solicit, divert, service,
or accept any business from any Burns & Wilcox client or
account for the purposes of directly or indirectly providing any
services or products similar to those offered by Employer,
including, but not limited to, distribution, underwriting,
financing, claims, loss control and/or audits; (1) directly or
indirectly solicit, divert, service or accept on behalf of any new
employer or new entity any insurance policy for a particular
insured party for which insured party the Employee had
provided such services or attempted to provide services in the
two years prior to the end of Employee's employment with
Employer. For the purposes of this Agreement, “client” or
“account” shall include any insurance solicitor, insurance agent,
insurance broker, insurance producer, insurance wholesaler,
managing general agent, risk manager, third party administrator
or otherwise with whom Employee had written, quoted or been

{K0363830.2} 12
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.13 Page 13 of 74

asked to write or quote contracts and/or policies, facilitated
placement or otherwise provided brokerage services to on
behalf of Employer during the two (2) years preceding the date
of Employee's termination and/or resignation from Employer.
For the purposes of this Agreement, “account” shall include any
insurance policy Employer had written, quoted or been asked to
write or quote during the two (2) years preceding the date of
Employee's termination and/or resignation from Employer.”
(Exhibit C).

44, The Johnson IPA was reasonably necessary to protect the valid business
interests of Plaintiff, including, but not limited to, establishment and maintenance
of relationships with existing and future customers, clients, employees and
insurers. (Exhibit C).

45. The geographic and temporal restrictions in the Jennings [PA are reasonable
under the circumstances. (Exhibit C).

46. Asa result of his position with Plaintiff, and the position’s attendant duties
and responsibilities, Defendant Jennings became intimately familiar with the
pricing of Plaintiff's insurance products, as well as with the identities and
particularities of Plaintiffs clients and customers and the terms of employment of
Plaintiff's employees.

47. On or about September 16, 2019, Defendant Johnson resigned his

employment with B&W and started working for Defendant XS.

{K0363830.2} 13
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.14 Page 14 of 74

48. On September 16, 2019, Defendant Johnson sent an email to customers
clients, and/or employees of Plaintiff, which stated:
I left B& W this morning. I have now started working at XS
Brokers. We will be doing the same thing that we did at Burns.
However, XS has better systems and better technical support. So
now you will be getting your policies and endorsements quicker.
Additionally they have the same markets plus a few others as my old
employer. I have attached the new agency paperwork. I hope that we
can continue our run together. Let me know your schedule over the
next couple weeks. I would live to come take you out to lunch.
49, Defendant Johnson’s attempt to solicit Plaintiff's customers on the same day
that he ended his employment with Plaintiff is a clear and egregious violation of
the non-solicitation provisions of the Johnson IPA with Plaintiff.
50. Defendant XS also acts as a wholesaler in the insurance industry, both as
broker and managing general agent in, among other places, the Atlanta, Georgia
area.
51. Upon information and belief, Defendant Johnson is acting in essentiaily the
same capacity for Defendant as he did for Plaintiff.
52. Since Defendant Johnson has left the employment of Plaintiff, his new
employer has hired away at least one of Plaintiff's employees using confidential
and/or proprietary information Defendant Johnson obtained while employed by

Plaintiff, and Defendant Johnson has made a number of attempts to solicit other

employees to terminate their employment with Plaintiff.

{K0363830.2} 14
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.15 Page 15 of 74

53. XS, as well, has solicited business from and/or through some of the clients,
agents and customers of Plaintiff.

54, Defendant Johnson actions on behalf of XS in the above-mentioned regard
are in violation of his agreement with Plaintiff. (Exhibit C).

55. Upon information and belief, Defendant Johnson will continue to recruit
Plaintiff's employees, customers and clients using confidential and proprietary
information obtained while he was employed with Plaintiff, and these customers,
clients and employees are very unlikely to return to Plaintiff.

56. The Johnson IPA provides that the venue of any action regarding the terms
and conditions of the agreement is to be the State of Michigan and that Michigan
law shall govern the Agreement. (Exhibit C).

57. Defendant Sheen was employed by B&W as a commercial lines director in
the Atlanta, Georgia, area. She worked for B&W for about 21 years.

58. Asconsideration for her employment with Plaintiff, and as consideration for
receiving a bonus, Defendant Sheen signed an Individual Production Award
(“Sheen IPA”) agreement with Plaintiff that that contained a Non-Solicitation
Agreement, (Exhibit D).

59. Section 5 of the Sheen IPA states as follows:

oe

a.  Confidentiality/Non-Disclosure Obligation.

{K0363830.2} 15.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.16 Page 16 of 74

$68

i. Employee will not disclose to anyone in any way,
directly or indirectly, Employer's Confidential
Information or improperly make use of Employer's
Confidential Information both during Employee's
employment with Employer and at any time after
Employee's employment with Employer terminates or
expires, whether such termination or expiration is
voluntary or involuntary. Specifically, but not by way of
limitation, except as necessary for the performance of
Employee's duties and responsibilities for Employer, at
no time during or after Employee's employment with
Employer, shall Employee directly or indirectly (nor
instruct, request or encourage any other person or entity
to directly or indirectly) use any trade secret or
confidential or proprietary information (including, but
not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs,
pricing and/or financial information) belonging to
Employer.

"RoR OK ok 3K

“qd. Restrictive Covenants. Employee agrees further that in order to
preserve the confidentiality of the Confidential Information, to
prevent the theft or misuse of the Confidential Information, to
protect Employer's client and account relationships, with both its
prospective and existing clients, to protect its client goodwill, and to
protect Employer from improper or unfair competition, Employee
will not, directly or indirectly, during Employee's employment and
for a period of two (2) years from the date Employee's
employment with Employer ends, terminates or expires, for any reason
whatsoever, whether such termination or expiration is voluntary or
involuntary, perform any of the following activities.

“i Non-Solicitation of Company Officers, Employees, or
Contractors. Employee will not, directly or indirectly, solicit,
divert, or attempt to solicit or divert, from Employer any
officer, employee, contractor or any person providing services
to, or on behalf of, Employer, or influence any such person to
no longer serve as an officer, employee or contractor, or

{K0363830.2} 16
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.17 Page 17 of 74

provide services to, or for Employer.

‘Gj, Non-Solicitation of Company Clients and Accounts.
Employee will not: (i) call upon, contact, solicit, divert, service,
or accept any business from any Burns & Wilcox client or
account for the purposes of directly or indirectly providing any
services or products similar to those offered by Employer,
including, but not limited to, distribution, underwriting,
financing, claims, loss control and/or audits; (ii) directly or
indirectly solicit, divert, service or accept on behalf of any new
employer or new entity any insurance policy for a particular
insured party for which insured party the Employee had
provided such services or attempted to provide services in the
two years prior to the end of Employee's employment with
Employer. For the purposes of this Agreement, “client” or
“account” shall include any insurance solicitor, insurance agent,
insurance broker, insurance producer, insurance wholesaler,
managing general agent, risk manager, third party administrator
or otherwise with whom Employee had written, quoted or been
asked to write or quote contracts and/or policies, facilitated
placement or otherwise provided brokerage services to on
behalf of Employer during the two (2) years preceding the date
of Employee's termination and/or resignation from Employer.
For the purposes of this Agreement, “account” shall include any
insurance policy Employer had written, quoted or been asked to
write or quote during the two (2) years preceding the date of
Employee's termination and/or resignation from Employer.”
(Exhibit D).

60. The Sheen IPA was reasonably necessary to protect the valid business
interests of Plaintiff, including, but not limited to, establishment and maintenance

of relationships with existing and future customers, clients, employees and

insurers. (Exhibit D).

{K0363830.2} 17
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.18 Page 18 of 74

61. The geographic and temporal restrictions in the Sheen IPA are reasonable
under the circumstances. (Exhibit D).

62. Asa result of his position with Plaintiff, and the position’s attendant duties
and responsibilities, Defendant Sheen became intimately familiar with the pricing
of Plaintiff's insurance products, as well as with the identities and particularities of
Plaintiff's clients and customers and the terms of employment of Plaintiff's
employees.

63. On or about September 16, 2019, Defendant Sheen resigned her employment
with B&W and started working for Defendant XS.

64. Defendant XS also acts as a wholesaler in the insurance industry, both as
broker and managing general agent in, among other places, the Atlanta, Georgia
area.

65. Upon information and belief, Defendant Sheen is acting in essentially the
same capacity for Defendant XS as she did for Plaintiff.

66. Since Defendant Sheen has left the employment of Plaintiff, her new
employer has hired away at least one of Plaintiff's employees using confidential
and/or proprietary information Defendant Sheen obtained while employed by
Plaintiff, and Defendant Sheen has made a number of attempts to solicit other

employees to terminate their employment with Plaintiff.

{K0363830.2} 18
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.19 Page 19 of 74

67. XS, as well, has solicited business from and/or through some of the clients,
agents and customers of Plaintiff.
68. Defendant Sheen actions on behalf of XS in the above-mentioned regard are
in violation of his agreement with Plaintiff. (Exhibit D).
69. Upon information and belief, Defendant Sheen will continue to recruit
Plaintiffs employees, customers and clients using confidential and proprietary
information obtained while he was employed with Plaintiff, and these customers,
clients and employees are very unlikely to return to Plaintiff.
70. The Sheen IPA provides that the venue of any action regarding the terms and
conditions of the agreement is to be the State of Michigan and that Michigan law
shall govern the Agreement. (Exhibit D).
COUNT I

(CLAIM FOR BREACH OF CONTRACT)
71. Plaintiff restates the above allegations as though more fully set forth below.
72. Defendant Epting, Defendant Jennings, Defendant Johnson, and Defendant
Sheen entered into binding and enforceable contracts with Plaintiff. (Exhibits A, B,
C, and D).
73. Defendants’ actions since their departure from Plaintiff's employment have

violated the non-solicitation provisions in their agreements in that Defendants have

{K0363830.2} 19
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.20 Page 20 of 74

gone to work with one of Plaintiff's competitors, and in that Defendants have
solicited Plaintiff's employees and insurance products and clients.
74. These breaches of the Defendants’ respective agreements have resulted in
substantial damages to Plaintiff, including, but not limited to, lost business and loss
of goodwill associated with lost customers, clients and employees, and damage to
reputation.
75. Under an agreement with Plaintiff, Defendant Epting also received advance
payment on future bonuses, which he is now required to repay to Plaintiff due to
his resignation. The total of the advanced bonuses owed totals approximately
$45,000.
76. Defendants’ actions have resulted in lost business and will continue to lead
to lost business by Plaintiff in such a fashion that the calculation of the amount of
those damages will be difficult to calculate. Defendants’ actions have also caused
lost goodwill and damage to the reputation of the Plaintiff.

COUNT H

(CLAIM FOR INTENTIONAL INTERFERENCE WITH PROSPECTIVE
ECONOMIC ADVANTAGE)

77. Plaintiff restates the above allegations as though more fully set forth below.

{K0363830.2} 20
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.21 Page 21 of 74

78. Plaintiff had a reasonable expectation that the services and products it
provided to insurers, customers and clients who had insurance business written
through Plaintiff would continue to renew that insurance business with Plaintiff.
79. By Defendants’ wrongful, immoral, unethical and/or illegal actions,
Defendants have interfered with those relationships and have thus imperiled the
continuing relationship between Plaintiff and certain customers, insurers and
clients.
80. As a result of the interference in violation of their respective Non-
Solicitation Agreements, Defendants have caused the loss of business with certain
customers, clients and insurers, as well as the loss of key employees, the result of
which has been a loss of business.
COUNT Ul

(CLAIM FOR INTENTIONAL INTERFERENCE WITH CONTRACT)
81. Plaintiff restates the above allegations as though more fully set forth below.
82. Defendant Epting, Defendant Jennings, Defendant Johnson, and Defendant
Sheen entered into binding and enforceable contracts with Plaintiff. (Exhibits A, B,
C, and D).
83. The aforementioned contracts contained provisions of non-solicitation and

confidentiality, among other provisions,

{K0363830.2} 21
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.22 Page 22 of 74

84. Defendant Epting, Defendant Jennings, Defendant Johnson, and Defendant
Sheen breached their own respective contracts, including by violating provisions
pertaining to non-solicitation and confidential information.

85, The Defendants had full knowledge of the existence of the contracts attached
as Exhibit A, B, C, and D.

86. The Defendants unjustly instigated the breaches of contract by Defendant
Epting, Defendant Jennings, Defendant Johnson, and Defendant Sheen.

87. Regardless, Defendants instigated the breaches of these contracts for their
own financial gain and the financial gain of XS, which is Plaintiff's competitor.

88. The unjust instigation to breach these contracts is evidenced by at least four
of Plaintiff's employees resigning and obtaining employment with Defendant XS
within a very close proximity to each other.

89. The unjust instigation to beach these contracts is further evidenced by
Defendants’ solicitation of Plaintiff's customers, clients and insurers, including by
email. |

90. Upon information and belief, in exchange for Defendant Epting, Defendant
Jennings, Defendant Johnson, and Defendant Sheen breaching their contracts,

Defendant XS has provided them with employment and compensation.

{K0363830.2} 22
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.23 Page 23 of 74

91, Asa result of the interference with these contracts, Defendants have caused
the loss of business with certain customers, clients and insurers, as well as the loss
of key employees, the result of which has been a loss of business. Defendants’
actions have also caused lost goodwill and damage to the reputation of the
Plaintiff.
COUNT IV

(CLAIM FOR COMMERICAL DISPARAGEMENT)
92. Plaintiff restates the above allegations as though more fully set forth below.
93. Defendants have made false and defamatory statements concerning the
Plaintiff, including but not limited to claiming that Plaintiff offers inadequate
services or services that are inferior to its competitors.
94. Defendants have made these false and defamatory statements to third parties
without Plaintiffs consent, including to Plaintiffs clients, customers, insurance
agents, and/or insureds,
95. In addition to the statements being false, making such statements is in clear
violation of the agreements between the Plaintiff and Defendant Epting, Defendant
Jennings, Defendant Johnson, and Defendant Sheen. (Exhibits A, B, C, and D).
Regardless, Defendants intentionally made such false statements and intentionally

violated their agreements.

{K0363830.2} 23
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.24 Page 24 of 74

96. Defendant XS knew or should have known that the publication of the
information was false and also in violation of the agreements. Regardless,
Defendant XS published such false statements intentionally and/or negligently
allowed such statements to be published by its employees or agents.

97. As a result of the disparagement, Defendants have caused the loss of
business with certain customers, clients and insurers, as well as the loss of key
employees, the result of which has been a loss of business. Defendants’ actions

have also caused lost goodwill and damage to the reputation of the Plaintiff.

COUNT V

(CLAIM FOR INJUNCTIVE RELIEF)
98. Plaintiff restates the above allegations as though more fully set forth below.
99, The actions of Defendants have resulted in irreparable harm to Plaintiff in
the form of lost goodwill, lost business with customers and agents and loss of
valued employees.
100. The actions of Defendant will continue to result in irreparable harm to
Plaintiff in the form of lost clients, accounts, agents and employees and diminished
goodwill.
101. The value of this harm cannot, to a large extent, be calculated with sufficient

specificity to allow for the recovery of money damages.

{K0363830.2} 24
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.25 Page 25 of 74

102. The fact that Defendants have violated their agreements with Plaintiff by
going to work with a competitor and soliciting Plaintiff’s business and employees
for that competitor reveals that Plaintiff will likely prevail on its claim for breach
of contract.
103. The issuance of injunctive relief to enjoin Defendant from soliciting or
hiring Plaintiff's employees and/or from soliciting or doing business with any of
Plaintiffs customers, clients or insurers would cause less harm to Defendant than
the harm that would be caused to Plaintiff in the absence of such relief.
RELIEF REQUESTED

Plaintiff respectfully requests that this Court: (1) enjoin Defendants (and/or
their agents, employers, attorneys, representatives or assigns) from soliciting on
behalf of XS or any other entity the insurance products of Plaintiff} (2) enjoin
Defendants (and/or their agents, employers, attorneys, representatives or assigns)
from soliciting and/or hiring any more of Plaintiff's employees, customers, clients
or insurers; (3) enjoin Defendants from using any confidential or proprietary
information obtained during Defendants’ employment with Plaintiff} (4) order that
Defendants disclose all Plaintiff's employees with whom they or those acting on
her behalf (either directly or indirectly) had contact concerning employment with

Defendants and/or any entity other than Plaintiff, whether before or after the

{K0363830.2} 25
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.26 Page 26 of 74

termination of their employment with Plaintiff; (5) order that Defendant disclose
all of Plaintiff's customers, clients, agents and insurers with whom Defendants or
their agents, employers, attorneys, representatives or assigns have had contact
since August 1, 2019; (6) order the return to Plaintiff all documents containing
confidential and/or proprietary information that were in Defendants’ possession
immediately after her departure from Plaintiff's employment; (7) enjoin
Defendants from making false or misleading statements regarding the Plaintiff; (8)
award to Plaintiff all damages arising from Defendants breach of their respective
agreements with Plaintiff, their interference with Plaintiff's prospective economic
advantage, their interference with contract, and/or trade disparagement; (9)
interest; (10) award to Plaintiff its costs and attorney fees; and (11) award any
other relief this Court deems just and equitable.

Respectfully submitted,

AN, PAYTON & CHAPA
Dated: October 4, 2019 Da MLE ———

T ee

LAWRENCE C.ATORTHY
(P44751) KAUFMAN, PAYTON &
CHAPA
Attorneys for Plaintiff
30833 Northwestern Hwy., Suite 200
Farmington Hills, MI 48334
248.626.5000/fax 248.626.2843
LCAtorthy@kaufmaniaw.com

 

{K0363830,2} 26
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.27 Page 27 of 74

The undersigned swears and affirms that the allegations in the above complaint are
true and accurate to the best of his knowledge, information and belief:

Date: October 4 2019 » LLE L, fee four

Alan Kaufman,
CEO, Bost & wise Ltd.,

Subscribed and sworn to before me

 
   
  

 

Notary Public
EA yD

State of Michigan f
My Commission Expires: / >/>9 /

{K0363830.2} 27
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.28 Page 28 of 74

EXHIBIT A

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.29 Page 29 of 74

BURNS & WILCOX, LTD,
MANAGER'S CONTRACT

 

THIS CONTRACT OF EMPLOYMENT is made this ist day of June, 200) b
James E. Epting, Jr. ("Employee") and Burns & Wilcox, Ltd,
("Employer"), a Michigan corpotation and supersedes any prior agreement between the patties.

IN CONSIDERATION OF the covenants and promises set forth in this agteement, the
patties agree as follows:

 

1, Employment: Effective February 10, 1997 , Employer
etnploys Employee, and Employee accepts employment by Employer upon the terms set
forth.

a. Duties: 4

(a) Employee shall be employed as a manager of Employet’s
Alpharetta, Georgla (Atlanta) office and petform such functions consistent
with that position as Exnployee may be required to perform in the management and
supervision of other branch employees, personal ptoduction, marketing and othet duties
as may fron time to time be requited by senior managetnent.

(b) Employee agtees to faithfully, industriously, and to the best of Employee's
abilities, experience and talent, petform all duties that may ‘be required putsuant to this
Contract. Employee shall devote full time and attention to the business of Employer;
however, Employee shall be free to make investments, so long as those investments are
in publicly traded securities and do not prejudice the business of Employet, not restrict
Employee's ability to devote full time and attention to the business of Employet and
Employee's required duties.

(c) During the coutse of Employee's duties, Employee will have access to
confidential and proprietary information regatding Employer's business. Employee
agtees to safeguard and protect such information. Employee further agrees not to, at any
time during Employee's employment or thereafter, furnish ot disclose to anyone (other
than as directed in the notmal course of business to futther Employer's interest) such
confidential information including, but not limited to, cHent lists, contract terms, ratings,
expitations, renewals, business plans and financial information. Any company tecords
ptepated by or in possession of Employee tetnain the property of Employer, and all
copies shall be tetutned to Employer upon termination of the employment telationship.

(d) All business developed and handled by Employee, including programs
(purchasing group oz otherwise), franchise ot othet regional or national business, during
the existence of this employment telationship remain the ptoperty of Employer and shall
be treated as Employer's proptietary information.

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.30 Page 30 of 74

. h |
3, Compensation: Hel! 4 0\

* Subject to periodic review and modifications,

 

(a) Employee shall receive a salary of $_.64.500 * pet year
paid biweekly in the same manner as other employees. Employee shall also receive an
automobile allowance of $ 300.00 monthly, :

Beginning with the second full calendar yeat of Employee's employment,
and each full calendar year thereafter, Employee shall be entitled to a bonus equal to
Ten ____ percent ( 10 %) of the pre-tax profits (adjusted for amortization) of the
branch resulting from business written and bound during the preceding calendar year and
collected on of before the last day of Februaty of the following year. Any amount
collected after the final day of February as a result of business written In a prlot calendat
year will be applied to the pre-tax profits accumulated during the year in which the
amountis collected. By way of example, if business is written and. bound in calendar year
2000, butis collected in March 2001, then the amount collected shall be used to calculate
profits for calendar yeat 2001, and not calendat year 2000. The bonus payable under this
provision shall be paid on or before Match 31 of each year, for the preceding calendar
yeat, providing Employee is still employed on that date or has become sepatated from _
employment by. that date other than by resignation ox fox cause.

(c) Employer shall deduct any applicable federal, state and focal withholding,
social security, and other appropriate taxes from all compensation paid to, or provided
by Employer for Employee. ;

4, Vacation, Holidays and Benefits:

(a) Employee shall beentitledto __ Ten (1.0) paid vacation days and
Five (5) paid sick days. .

(b) Employee shail be entitled to such other fringe benefits as Employer, at
its disctetion, provides other managets, In detetmining all other such benefits,
Eroployee's service with Employet will be consideted to have begun on

February 10, 1997

5.  Non-Piracy/Competition; Duting Employee's employment with Employer, and for
one yeat following the last day of the month of termination of this employment
relationship, Employee will not directly of indirectly, nog allow any other person of
otganization to directly of indirectly use any confidential information feciuding, but not
limited to, client lists, contract terms, tathngs, expitations, renewals, business plans

and/or financial information) belonging to employer.

° Employee shall not, ditectly o# indirectly, at any time use or disclose to atly person
ot otganization any trade secrets ot othet confidential information telating to the Burns
& Wilcox, Ltd. business. Employee shall not take any action that will cause the
termination of the business relationship between Burns & Wilcox, Ltd. and any customer
of supplier to Burns & Wilcox, Ltd. Employee also shall not solicit fot employment any
petson employed in the Burns & Wilcox, Ltd business.

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.31 Page 31 of 74

° Employee acknowledges that if Employee violates this paragraph 5, Employee
will cause severe and irreparable injury to Burns & Wilcox, Ltd, its business and good
will, an injuty that is not adequately compensable by money damages. Accordingly, in
the event of a breach (or threatened ot attempted breach) of this paragraph 5, Burns &
Wilcox, Ltd. shall, in addition to any other rights and remedies, be entitled to immediate
appropriate injunctive relief, or a dectee of specific performance of this agreement,
without the necessity of showing any ittepatable injury ot special damages.

If this agreement shall be held by a coutt to be invalid ot unenforceable because
itis too broad in any respect, the agreement shall be narrowed by the court to the extent
tequired to be enforceable.

Any action for injunctive or other telief under this patagtaph 5 shali be venued

in the Federal Court for the Eastern District of Michiegne
6. Termination by Employer: | ; ye 6 F nd

(a) Without Cause; Employee ackMowledges that this is an at-will
employment agteement that may be tetmninated afthy time by Employer without cause,
Employee shall be entitled to ___ One _/  (_1.) week(s) salary for each year
of actual service up toa maximum of __ Eighty, (/& &) week(s) salary in the event of
termination without cause, Such salary continuation shall be paid in the same manner
and at the same intetvals as Employer's regular paysoll. In addition, Erployer shall
continue Employee's then existing health benefits, if any, for the same period.

(b) With Cause; Employee's employment may be terminated for cause, upon
written notice to Employee. For purposes of this provision "cause" shall be defined as
the following: () dishonesty, fraud, misappropriation or embezzlement; (i) commission
of a felony; (iil) disability as defined in Paragraph 6(c); (iv) consistent failute to
satisfactorily perform and discharge Employee's duties; (v) absences, fot reasons other
than disability exceeding 40 days ina calendat yeat; or (vi) material violation or material
breach of any of the provisions of this Agreement,

As of the effective date of the tetmination of Employee's employment pursuant
to this section, Employes's payment of salaty and benefits to Employee shall cease, and
no salaty, bonus ot benefits shall be due ot owing from the date of termination forward,
However, Employee may continue his/her insurance benefits as provided by COBRA,

(c) Disability: If Employee becomes disabled while employed by Hmployet
(which shall be defined to include any illness, injuty, ot other incapacity that prevents
Employee from performing any of the duties requited of hita/her pursuant to Section
2 of this Agreement on a full-time basis fot (a) ninety (90) ot more consecutive calendar
days following the date the disability begins, (b) cighty (80) or mote working days ina 12-
tonth petiod; ot (c) one hundred (100) ot mote working days in a 24-month petiod,
Employee's employment inay be tetminated, .

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.32 Page 32 of 74

Employee shall be entitled to disability benefits as provided other employees of
Employer and mote fully desctibed in Employet's Personnel Policy Handbook and
Employee Benefits Manual.

7 ‘Termination by Employee: Employee may terminate employment with Employer at
any time, upon twenty-one (21) calendar days written notice to Employer. As of the

effective date of the termination, Employee's last day worked, Employer's payment of
salary and benefits to Employee shall cease and Employee shall have no entitlement to
salary, benefits or bonuses under this agreement beyond the effective date of the written
notice. However, Employee may continue the then existing insurance benefits, if any,
as ptovided by COBRA, The provisions of Paragraph 5 apply to all terminations by
Employee.

8, Compensation Upon ‘Termination by Death: Upon Employee's death, this
Agreement shall end, except Employer shall pay to Employee's estate the salary otherwise

payable to Employee undet Paragraph 3(@) until the end of the month in which his death
occuts. Employee's estate should also be entitled to any bonus earned, as of the date of
Bmployee's death.

9, Notices:

(a) Any notice required by this Agreement to be given to the Ernployer shall be
in writing and delivered ot mailed, certified, to its principal office, addressed to its
president, marked "Personal and Confidential",

In the case of Employee, any such notice shall be delivered or mailed to
Employee's last known address as reflected in the records of the Employer.

10. Binding Effect: This Agreement shall inure to the benefit of and shall be binding upon
the patties, their successots, assigns, of personal representatives. However, Employee
may not transfet or assign his obligations under this Agreement.

1, Arbitration: Except as provided in paragraph 5, any legal dispute arising between the
parties relating to the construction, interpretation, enforceability, performance or breach
of this agreement and any claim atising out of the employment for disctimination,
wrongful dischatge, or alleged breach of any state or federal law regarding the terms,
condition ot termination of employment shall be exclusively and finally settled by
atbittation under the Rules of the Ametican Arbitration Association. Arbitration will be
initiated by the delivery of a written demand for arbitration by one party to the other
within a reasonable time after the dispute has attsen, but in no event later than six (6)
months later than accrual of any claim under this contract,

Arbitration heating shall be held at a mutually agreed location: in Metropolitan
Detroit, Michigan atea:

12, Governing Law: This Agreement shall be governed by and consttued and enforced in
accordance with the laws of Michigan.

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.33 Page 33 of 74

13. Entire Agreement: This Agreement constitutes the entize agreement between the
patties on the subject of Employee's employment by Esaployet, and there ate no other
promises or obligations except as contained in this Agreement, This Agreernent may be
amended only by a wtiting executed by the parties,

14, Waiver: Failure to insist upon sitict compliance with any tetm or condition of this
Agteement shall not constitute a watver of such term ox condition, nor shall any waiver
or telinquishment of any right ot powet under this Agreement at any one ot more times
be deerned a waiver ot relinquishment of such right or power at any other time.

 

 

Witness: Burns & Wilcox, Ltd.
Mletrrtr he Lyla "By:
Its;
Date: - ~O|
"Employee" |

Jomifinl- ASME.
¢ Date: GL Yea

ofa Ppl I ARSAC\ Managers Continet 1

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.34 Page 34 of 74

EXHIBIT B

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.35 Page 35 of 74

urns &
vilcox

  

INDIVIDUAL PRODUCTION AWARD

Burns & Wilcox, Lid. !, a Michigan corporation (“Employer”) wishes to link a portion of Employee (defined
hetein) compensation to Employee production, creating an incentive for Employee to increase his or her production.
Therefore, it is agreed that the Employer will pay the Employee, in addition to his or her annual salary, a Bonus
(defined herein) which shall be calculated in accordance with the schedule set forth in the Addendum subject to the
terms and conditions set out herein, Although this Individual Producer Award Agreement is continuously binding
upon the Employee throughout his or her entire employment with the Emp loyer and need not be annually re-executed,
re-signed, or renegotiated to be enforceable and binding, the Addendum shall be re-signed by the Employer and the
Employee once annually, and may be amended at that time, The Individual Producer Award and the ancillary
Addendum that is in effect during any period shall be referred to as the “Agreement” for the purposes of that Period.

i. DEVELOPMENT AND PAYMENT RECORD

a. Timing of Payment Calculation. The Performance Award, as defined in the Addendum, shall be
paid to eligible employees in the time, manner and calculation as set forth in the attached Addendum. Any
other bonuses that may be payable to Employee are set forth in the Addendum. —_ In the Agreement, the
Performance Award and any other bonus otherwise set forth in the Addendum shall be referred to collectively
as the “Bonus.”

b. Timing of Payment. Final computation and payment of the Performance Award shall oceur within
75 days following the close of the applicable Performance Period (defined herein) in which it is earned. Any
other bonus that may be due to Employee shall be paid within the time period set forth in the Addendum to
this Agreement.

2. ELIGIBILITY CRITERIA

tn addition to the other eligibility criteria set out herein, to be eligible under this Agreement to receive any
Bonus, the Employee must:

a. be actively employed by Employer at the time the Bonus is paid;

b. be properly licensed fo transact insurance business as required by all applicable laws during the
entirety of the Performance Period for which any Bonus is to be earned;

Cc, re-sign the Addendum to this Agreement, as amended by Employer, within 10 days of the
commencement of the applicable Performance Period, as defined in the Addendum;

 

1 The parties agree that all references to Employer, Company, or HW, Kaufman Financial Group, inc. in this Agreement
shall include Burns & Wilcox, Ltd., AIK Enterprises, Inc,, AJK Holdings, LLC, AJK Toronto, Lid, and AJK London,
LLC and all of their owners, stockholders, predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attornéys, corporate subsidiaries, parents, brother companies, affiliates, (and agents, directors, officers,
employees, representatives and attomeys, of said subsidiaries and affiliates) and all persons acting by, through, under or
in concert with any of them, Any reference to “Burns & Wilcox” in this Agreement, moreover, shall refer to Burns &

Wilcox, Burns & Wilcox Brokerage and Burns & Wilcox, Ltd.
Revised November 2014
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.36 Page 36 of 74

a produce or receive credit from Employer for the production of earned mcome greater than or equal to
the “Minimum Earned Income” as defined in the Addendum;

e, produce or receive credit from Employer for the production of earned income from new business
greater than or equal to the minimum “New Business Income” as defined in the Addendum, and

f, have executed an agreement similar to this Agreement.

DEFINITION AND METHOD OF CALCULATION

a. Definition of Performance Period. “Performance Period” shall be defined as set forth in the
Addendum.

b. Definition of Earned Income. “Earmed Income” shall be defined as “Total Earned Income”, as used
in Employer’s generally accepted business practices, produced by Employee during the Performance Period,
as reported by Employer’s records. Adjustments to “Total Earned Income” shall include the following.

i. The cost of inspections and audits, as well as other pass-through expenses shall be deducted
from Earned Income in the Performance Period in which the costs are incurred;

ii. Barned income credit from the Referral Program,” as defined by Employer, shall be included
in Employee’s Earned Income;

iii. Earned income generated from non-carrier suppliers on the non-catrier supplier excluded list
shall be deducted from Employee’s Barned Income; aad

iv. Any overage for any inspection or audit shall not be included in Earned Income or Total
Earned Income.

c. Definition of New Business Income. “New Business Income” shall be defined as the “Total Earned
{ncome” ot “Net Retained” from new business produced by Employee during the Performance Period, as
reported by Employer's records, less any applicable returns related to the new business generated, subject to
the following requirements.

i. New Business Income shall be new with respect to both the Employer and the Employee.

ii. New Business Income shall not include income from any merger or acquisition by Employer
or any of Employer’s patent, sister or subordinate entities.

iii. New Business includes new business income generated through the Referral Program.

d. Definition of Salary. The term “Salary” as used in this Agreement and the Addendum shall refer
only to Employee’s standard wages during any applicable Performance Period. “Salary” shall not inclide
and Bonus payable under this Agreement and shall not include any other compensation not guaranteed to
Employee in any given yeat-
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.37 Page 37 of 74

e. Holdback for Possible Inability to Collect Premium or Fees, A percentage of each Bonus that is
eatned shall be held back to protect Employer from potential inaccuracies in the Bonus calculation resulting
from returns, cancellations, uncollected premiums or other unusual circumstances. The amount of the
holdback shall be 10% of the Bonus otherwise earned in any applicable Performance Period. ‘To the extent
not exhausted by returns cancellations, uncollected premiums or other unusual circumstances, the retained
amounts shall be added, in full, to Employee’s Bonus payment for the next consecutive Performance Period,
provided that Employee is employed by Employer at the time the next consecutive Bonus payment is due.

TERMINATION OF EMPLOYMENT

a. Definition of Termination Date. “Termination Date” shall mean the date upon which the Employee
ceases to be employed by the Employer and does not include any period following the date on which an
Employee is notified that his or her employment or services are terminated during which the Employee is
eligible to receive any statutory, contractual or common. law notice or compensation in Heu thereof or
severance payments unless the Employee is actually required by the Employer to provide services during
such notice period. In the event of death or disability of Employee while still employed by Employer, the
“Pate of Termination” shall be the date of the Employee’s death or the date upon which the Employee
becomes terminated and is unable to return to Employee’s prior duties and responsibilities with Employer.

b. Death or Disability Pro Rata Bonus. [fEmployee’s employment is terminated for reason of death
or disability, Employee or his or her estate or its beneficiaries shall be entitled to receive a “Pro-rata Bonus”
payable no later than 90 days following the conclusion of the Performance Period in which the termination
occurs. For purposes of this Agreement, “Pro-rata Bonus” shall be calculated by multiplying the Minimum
Earned Income, Minimum New Business Income, and Production Ranges, as set forth in the Addendum, by
a fraction, the numerator of which is the number of days elapsed in the Performance Period through the
Termination Date and the denominator of which is 183,

C. Applicability of this Provision. The provisions of this section shall apply irrespective of whether
the Employee’s employment was terminated lawfully or unlawfully and notwithstanding any notice of
termination or pay in lieu of notice to which the Employee may be entitled or any payment made to the
Employee by way of salary continuance or otherwise.

NON-SOLICITATION; NON-COMPETITION; CONFIDENTIAL INFORMATION AND NON-
DISCLOSURE

 

a. Confidentiality/Non-Disclosure Obligation.

i, Employee will not disclose to anyone in any way, directly or indirectly, Employer’s
Confidential Information or improperly make use of Employer's Confidential Information both
during Employee’s employment with Employer and at any time after Employee’s employment
with Employer terminates or expires, whether such termination or expiration is voluntary or
involuntary. Specifically, but not by way of limitation, except as necessary for the performance of
Employee’s duties and responsibilities for Employer, at no time during or after Employee’s
employment with Employer, shall Employee directly or indirectly (nor instruct, request or
encourage any other person or entity to directly or indirectly) use any trade secret or confidential
or proprietary information (including, but not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs, pricing and/or financial information)
belonging to Employer.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.38 Page 38 of 74

ii, Employee acknowledges, however, that Employer has, in this provision, given Employee
notice that, pursuant to federal law, an individual may not be held criminally or civilly liable under
any federal or state trade secret Jaw for disclosure of a trade secret: (@) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law, and/or Gi) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an individual suing an
employer for retaliation based on the reporting of a suspected violation of law may disclose a trade
secret to his or her attorney and use the trade secret information in the court proceeding, so long as
any document containing the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

b. Return of Company Property. Employee agrees that all Confidential Information, whether
embodied in hard copy, electronic media, or other forms, or copies thereof, is the property of Employer
exclusively. Employee agrees that upon the termination or cessation of Employee’s employment with
Employer, whether voluntary or involuntary, that Employee will immediately return to Employer all
Confidential Information, Company property, and client property, in any form, including, but not limited to,
hard copy and electronic form, and in any media in which such information is recorded or stored, including
electronically on any electronic storage device of any kind. Employee agrees that Employee shall acquire no
property rights or claim to the Confidential Information or any other property of Employer or its clients.
Employee agrees and acknowledges that any Confidential Information given to Employee by Employer or that
Employee is permitted fo use for Employee’s employment Employer remains Employer’s property and that
Employee has no tight to keep such things, use them for non-Company use, retain them upon Employee’s
termination or cessation of Employee’s employment with Employer, or use them in competition against
Employer at any time.

c. Proprietary Rights and Works For Hire. Employee agrees that all work and creation of work
products associated with this Agreement or Employee’s employment with Employer during Employee’s
employment are deemed works for hire for Employer. In consideration of employment with Employer,
Employee assigns and transfers to Employer all rights of any kind and nature (including without limitation
any royalties, other income, and property rights) in discoveries, inventions, patentable material, copyrightable
materials, designs, methods, and any other work pro ducts whatsoever. Employee further agrees that Employee
shall cause to be furnished to Employer such instruments, instructions, and documentation as Employer may
reasonably require to ensure that the aforesaid rights shall belong to Employer upon request or at the end of
Employce’s employment, Employee shall return all proptietary information to Employer. Employee also
agrees and understands that Employee cannot use as a defense to any improper misappropriation or retention
of trade secrets that Employee thought Employee was entitled to use ot retain such trade secrets because
Employee created it or assisted in creating it.

d, Restrictive Covenants. Employee agrees further that in order to preserve the confidentiality of the
Confidential Information, to prevent the theft or misuse of the Confidential Information, to protect
Employer’s client and account relationships, with both its prospective and existing clients, to protect its client
poodwill, and to protect Employer from insproper or unfair competition, Employee will not, directly or
indirectly, during Employee’s employment and for a period of two (2) years trom the date Employee’s
employment with Employer ends, terminates or expires, for any reason whatsoever, whether such termination
or expiration is voluntary or involuntary, perform any of the following activities.

i, Non-Solicitation of Company Officers, Employees, or Contractors. Employee will not,
directly or indirectly, solicit, divert, or attempt to solicit or divert, from Employer any officer,
employee, contractor or any person providing services to, or on behalf of, Employer, or influence any
such person to no longer serve as ath officer, employee or contractor, or provide services fo, or for,
Employer.

4
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.39 Page 39 of 74

ii. Non-Solicitation of Company Clients and Accounts. Employee will not: (a) call upon,
contact, solicit, divert, service, or accept any business from any Burns & Wilcox client or account for
the purposes of directly or indirectly providing any services or products similar to those offered by
Employer, including, but not limited to, distribution, underwriting, financing, claims, loss control
and/or audits; (ii) directly or indirectly solicit, divert, service or accept on behalf of any new employer
or new entity any insurance policy for a particular insured party for which insured party the Employee
had provided such services or attempted to provide services in the two years prior to the end of
Employee’s employment with Employer. For the purposes of this Agreement, “client” or “account”
shall include any insurance solicitor, insurance agent, insurance broker, insurance producer, insurance
wholesaler, managing general agent, risk manager, third party administrator or otherwise with whom
Exaployee had written, quoted or been asked to write or quote contracts and/or policies, facilitated
placement or otherwise provided brokerage services to on bebalf of Employer during the two (2) years
pteceding the date of Employee’s termination and/or resignation from Employer. For the purposes of
this Agreement, “account” shall include any insurance policy Employer had written, quoted or been
asked to write or quote during the two (2) years preceding the date of Employee’s termination and/or
resignation from Employer.

iii. | Non-Competition. During Employee’s employment with Employer, Employee shall not
directly or indirectly engage in any action or provide support, assistance ot services to any other
person or entity, if such activity would constitute competition with Employer’s business. This
proscription shall not apply to solely passive investments to which Employee provides no advisory,
consulting, employment or solicitation services.

e. Irreparable Harm. Employee acknowledges that Employer has a legitimate need to protect itself
from improper or unfair competition and to protect its Confidential Information, as well as Employer’s client
and account relationships with both its prospective and existing clients and accounts, to protect its client
goodwill, and that the restrictions contained in this Agreement are reasonable and necessary to protect
Employer’s operations, legitimate competitive interests, and Confidential Information, Employee also
recognizes the highly competitive nature of Employer’s business and that irreparable harm would be caused
by Employee’s violation of the restrictions contained herein.

f. Remedies/Damages. Employee agrees that Employer’s remedies at law for any violation of this
Agreement are inadequate and that Employer has the right to seek injunctive relief in addition to any other
remedies available to it. Therefore, if Employee breaches this Agreement, Employee agrees that Employer
has the right to, and may seck issuance of a court-ordered temporary restraining order, preliminary injunction
and permanent injunction, as well as any and all other remedies and damages, including monetary damages.
In the event that Employee breaches this Agreement after the termination or expiration of Employee’s
employment, whether voluntary or involuntary, the two (2) yeat time period set forth in this Section 5 shall
be tolled during the period of Employee’s non-compliance or violation in order to provide Employer with the
full restricted period to which it is entitled under this Agreement.

g. Duty to Disclose Agreement and to Report New Employer. Employee acknowledges that
Employer has a legitimate business purpose in the protection of its trade secrets, proprietary information,
competitive position, methods of operation, processes, procedures and vendors. Employee also recognizes
and agtees that Employer has the right to such information as is reasonably necessary to inform Employer
whether the terms of this Agreement are being complied with. Accordingly, Employee agrees that for a
period: of two (2) years following Employee’s termination of employment, Employee will promptly and
forthtightly provide any new employer with a copy of this Agreement and notify the new employer of
Employee’s obligations contained in this Agreement.
3
Case 4:19-cv-12912-MFL-APP ECF No. 1 filed 10/04/19 PagelD.40 Page 40 of 74

6. TERMINATION AND WAIVER OF JORY TRIAL.

Employee agrees to bring any claims that Employee may have against Employer within 180 days of the day
that Employee knew, or should have known, of the facts giving tise to the cause of action and waive any longer, but
not shorter, statutory or other limitations periods. This includes, but is not limited to, the initial filing of a charge
with the Equal Employment Opportunity Commission and/or state equivalent civil rights agency. However,
Employee understands that Employee will thereafter have the right to pursue any federal claim in the manner
prescribed in any right to sue letter that is issued by an agency. Employer further agrees to waive any right to a jury

trial in action commenced by Employee or Employer that arises under this Agreement.
7. GENERAL PROVISIONS

a, Maintenance of Records. Employer will be responsible for maintaining all appropriate records.
Any Bonus due will be calculated according to Employer's records.

db. Taxation of Bonus. Any payments made to the Employee pursuant to this Agreement will be subject
to all applicable withholdings under applicable law, including on account of income taxes. Any and all taxes
payable in respect of any payment under this Agreement (including any penalties, fines or interest arising
therefrom) shall be the sole responsibility of the Employee. The Employer shall, to the extent permitted by
law, have the right to deduct from any payment any federal, provincial, foreign and local laws relating to the
withholding of tax or other levies on employment compensation in telation to payments contemplated in this
Agreement.

C. No Fiduciary Duty. Nothing contained in the Agreement and no action taken pursuant to the
Agreement shall create or be construed to create a trust of any kind or any fiduciary relationship between the
Employer and the Employee or other persons.

d. Reasonable Interpretation and Modification. The provisions of this Agreement are intended to be
interpreted and construed in a manner so as to make such provisions valid, binding and enforceable. In the
event that any provision of this Agreement is found to be partially or wholly invalid, illegal or unenforceable,
then such provision shall be deemed to be modified to the extent necessary to make such provision valid,
binding and enforceable, or, if such provision cannot be modified or restricted in a manner so as to make such,
provision valid, binding and enforceable, then such provision shall be deemed to be excised from. this
Agreement and the validity, binding effect and enforceability of the remaining provisions of this Agreement
shall not be affected or impaired in any manner.

€. Employer Modification of Agreement, The Employer reserves the right to modify or terminate the
Agreement at any time in its sole discretion provided that such change or termination shall not impair the
rights of the Employee accrued under the Agreement as at the effective date of the change.

£ No Guaranty of Employment. This Agreement shall not constitute a condition of employment nor
a commitment on the part of the Employer to ensure the continued employment of the Employee. Nothing
in the Agreement shall confer upon an Employee any right to continue in the employ of the Employer or
affect in any way the right of the Employer to temminate his or her employment at any time.

g. Forfeiture of Bonus. Notwithstanding any other provision of the Agreement, in addition to other
action. as may be taken by the Employer, where an Employee’s performance is deemed to be unsatisfactory,
the Bonus otherwise payable under the Agreement for the Performance Period may be forfeited in its entirety
such that no payment will be made under the Agreement or reduced in part.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.41 Page 41 of 74

h. Prior Agreements Inoperative. This Agreement represents the entire agreement between the
patties, and it shall supersede any and all prior written and oral agreements covering its subject matter. By
way of example, but not by way of limitation, all prior bonus agreements between Employee and
Employer, including, but not limited to, any prior Incentive Plan Agreements, are null and void,

i, Choice of Law and Venue. This Agreement is made in Michigan and shall be governed in all
respects under the laws of the State of Michigan without respect to any other state's choice of law rules,
statutes or regulations. Venue of any action regarding the terms and conditions of this Agreement or any
action arising under this Agreement shall be brought in the State courts of Michigan in Oakland County,
Michigan or in the Federal court for the Eastern District of Michigan, Southern Division. Employee waives
any objections Employee may have to lack or personal jurisdiction or venue in any Michigan court. Both
patties hereby waive any defense to lack of jurisdiction, improper forum, forum von conveniens, or improper
venue, and waive any right to attempt fo seek a change of venue or change of forum in the event an action is
properly filed in the State of Michigan.

je Understanding of Agreement. Employee acknowledges that it has read and understood the terms
and conditions of this Agreement and acknowledges and agrees that it has had the opportunity to seek and
was not prevented nor discouraged by the Employer from seeking any independent legal advice which it
considered necessary prior to the execution and delivery of this Agreement and that, in the event that it did.
not avail itself of that opportunity prior to signing this Agreement, it did so voluntarily without any undue
pressure, and agrees that its failure to obtain independent legal advice will not be used by it as a defense to

the enforcement of its obligations under this Agreement.

k, Entire Agreement. This Agreement represents the entire understanding between Employee and
Employer regarding its contents and supersedes any prior or confemporaneous agreements, and any such
prior or contemporaneous agreements are hereby integrated herein. Any alteration, modification, or
waiver of any provision of this Agreement shall not be valid unless in writing and signed by all parties.

1. Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of
Employer and its respective successors and assigns, and upon Employee and any of Employee’s heirs,
personal representatives, and assigns, except that Employee’s duties hereunder may not be delegated or
assigned.

m. Survival. Sections 5, 6 and 7 of this Agreement shall survive the termination of this Agreement.

n. No Conflict and Non-Use. Employee acknowledges and agrees that Employee is not subject to
any other agreement or restriction from a prior employer or any other entity that prohibits Employee’s
employment or association with Employer Company or with Employee’s execution of this Agreement.
Employee acknowledges and agrees that Employee shall not use, disclose, share, of in any way
misappropriate the trade secrets of any prior employers for the benefit of Employer or for use at Employer.
Employee understands that Employer prohibits the improper use of any other company’s trade secrets for
use of Employee’s employment with Company, and that Employer has no obligation to defend Employee
if an action for such misappropriation or improper use of trade secrets is brought against Employee by any
former employer or any other party. Any such improper use or jnisappropriation of trade secrets is not,
and Employee recognizes and acknowledges that it is not, within the scope of Employee’s employment,
and if doing so, Employee will not be doing so as the agent of Employer, but such acts will be deemed to
be outside the scope of Employee’s employment with Employer.

0. Execution and Counterparts. This Agreement may be executed in counterparts and any copies,
facsimiles, or electronic transmissions or scans shall be treated as originals.

7
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.42 Page 42 of 74

This Agreement is between:

Burns & Wilcox Ltd.
(hereinabove and hereinafter designated as the “Employer”)

and

 

(hereinabove and hereinafter designated as the “Employee”)

 

 

 

 

 

 

EMPLOYER ; EMPLOYEE
Signature Signature
Name Name

Title Title

Date: 3 Date: 4
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.43 Page 43 of 74

 

Burns &

Wilcox

ADDENDUM TO INDIVIDUAL PRODUCTION AWARD

During the period this Addendum is in effect, Employee shall be eligible to be paid a Performance
Award, as defined below. The Performance Award and any other bonus that may be payable to Employee
under this Addendum, if any, shall be calculated using the formula set forth in this Addendum and shall be
collectively referred to herein as the “Bonus.”,

L

For each of the two semi-annual Performance Periods in 2019, Employee’s Minimum Earned Income
shall be calculated as [ 1.00 ] times the Employee’s annual Salary{ $60,000 Jas of the commencement
of the first Performance Pericd., or ${ 60,000 |, divided by 2 , amounting to[30,000 —‘) for each
of the two semi-annual Performance Periods (“Performance Award”).

For each of the two semi-annual Performance Periods in 2019, Employee’s New Business Income must
exceed ${ 50,000 —'] (“Minimum New Business Income”) to qualify for a Performance Award under
this Agreement.

For each of the two semi-annual Performance Periods in 2019, Employee shall be entitled to a
Performance Award calculated in accordance with the following commission schedule.

 

 

 

 

 

 

 

 

/-7 > 'Commission Rates|. ' Production Range (Harned Income) ~~ -

10% Minimum to $225,000

15.0% +$22,5,000 to $300,000

17.5% >$300,000 to $375,000

20.0% +$375,000 to $500,000

25.0% >$500,000 to $1,000,000

30.0% >$1,000,000 to $1,250,000

35.0% >$1,250,000 and greater

 

 

 

 

If Employee’s Minimum Eamed Income exceeds the upper end of the production range for a level, the
levels that are exceeded shall not be applicable to the calculation of the Performance Award. In such
instances, the Minimum Eamed Income shall constitute the lower end of the production range for the
next applicable level. Employee shall be cligible only for a Performance Award payable at the
Commission Rate for the tier into which Employee’s Earned Income falls.

Employee shall only be entitled to receive a Bonus as set forth in this Addendum if Employee has
executed an Individual Production Award Agreement.

The term “Salary” as used in this Agreement and Addendum shall refer only to Employee’s standard
wages during any applicable Performance Period. “Salary” shall not include any Bonus payable
under this Agreement and shall not include any other compensation not guaranteed to Employee in
any given year.

In addition to the Performance Award set forth above in this Addendum, Employee may be eligible
for an annual bonus calculated in accordance with the following schedule and based upon the New
Business Minimum (“New Business Award”), To qualify for a New Business Award, Employee’s
New Business Income must meet or exceed the product that is two times Employee’s Minimum New
Business Income (“New Business Award Threshold”). If the New Business Income Targets set forth
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.44 Page 44 of 74

+

below are met, the Employee shall be eligible to receive the amount set forth in the brackets in the
table below. These amounts set forth in the table below are cumulative. Employee shall receive the
bracketed New Business Bonus for each New Business Income Target Employee reaches in a given
calendar year, This New Business Income will be paid in addition to the Performance Award outlined
above in this Addendum. All New Business Bonuses attributable to all New Business Income Targets
that Employee meets will be paid on or before March 15 of the year after the New Business Bonus
was earned, subject to Section 2 of the Individual Production Award Agreement.

 

 
 
 

  
 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pe al Minimum |, occ Rargetd one Se Warget 220700] 2: Warget B08
Soe tcineae 2. | New Business Income::}; New Basiness Income "|New Business Income -
“ree NGW, DUSINESS: - |: [Additional Bonus] .” |’. [Additional Bonus] |,” [Additional Bonus] -
100,000 175,000 250,000 350,000
(2 x $50,000) [2,500] 15,000] [7,500]
130,000 250,000 350,000 560,000
(2x $65,000) [5,000] [7,500] [12,500]
160,000 350,006 500,000 750,000
(2 x $80,000) [7,500] [12,500] {15,000}
190,000 350,000 500,000 750,000
(2.x 95,000) [7,500] [12,500] [15,000]
This Agreement is between:
Burns & Wilcox Ltd.
(hereinabove and hereinafter designated as the “Employer”)
and.
Griffin Jennings
(hereinabove and hereinafter designated as the “Employee”)
EMPLOYER EMPLOYEE
Signature Signature
James Epting Griffin Jennings
Name Name
Senior Vice President Commercial Lines Underwriter
Title Title
42/49/2078 12/19/2018

Date: Date:

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.45 Page 45 of 74

Burns &
Wilcox

ADDENDUM TO INDIVIDUAL PRODUCTION AWARD

If Employee meets the minimum New Business Income requirement, outlined in ifem #2 on page
1 of the Individual Production Award Addendum, Employee is guaranteed a minimum bonus of
$5,000 for each semi-annual Performance Period.

EMPLOYEE EMPLOYER

 

 

 

Signature Signature
Griffin Jennings James Epting
Print Name Print Name
+2201 8 42/19/2018

Date: 200 Date: ,20
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.46 Page 46 of 74

&InsureSign Document Completion Certificate

 

 

 

 

Document Reference : @£6916a9~B8026-4ee3-9467-4defb17c5d9Cc12964
Document Title : Jennings 2019 addendum revised

Document Region : Northern Virginia

Sender Name ; James Epting

Sender Email : jJeeptinge@burns-wilcox, com

Total Document Pages ; 3

Secondary Security : Not Required

Participants

1. Griffin Jennings (grjennings@burns-wilcox.com)
2. Jamea Epting (jeepting@burns-wildex.com)

 

Document History

 

 

 

 

Timestamp Description

12/19/2018 11:06AM EST Document sent by James Epting (jeeptinga@burns-
wileox.com) .

12/19/2018 11:08AM EST Email gent to Griffin Jennings (gxjemnings@burns-
wilcox,dom).

12/19/2018 12:08AM EST Email sent to James Epting (jeeptingeburns-wileox,com).

12/19/2018 13:35PM EST Document viewed by Griffin Jennings (grjennings@burns-

wilcox. com) -

63,85.131.9

Mozilia/S.0 {Windows NT 6.1; WOwW64; Trident /7.9;
xvi11.0) Like Gecko

12/19/2018 13:37PM EST Griffin Jennings {gxjenningseburns-wilcox.com) has
agreed to texms of service and to do business
electronically with James Epting (jeepting@burns-
wilaox,com) .
63,.85,131.5 :
Mozilla/S.0 (Windows NI 6.1; WoW64; Trident/7.0; r
rvrii.0} like Gecko r

12/19/2916 13:37PM EST Signed by Griffin Jennings {grjenningseburns~
wilcox.com).
63,85,.131,.9
Mozilla/S.0 (Windows NT €.1; WOW64; Trident /7.0;
yvrli.O} Like Gecko

12/19/2018 13:36PM EST Email dent to James Epting {jeepting@burns~-wilcox.com) .

12/19/2018 14:132M EST Document viewed by James Epting (jeeptingeburns-
wilcox.com) .
73.106.74.216
Mozilla/5.0 {iPhone; CPU iPhone OS 12_1 like Mac OS X)
AppleWebkit/605.2.15 (KHTML, Like Gecko) Version/1i2.0
Nebite/15B148 Safari/s04.1

12/19/2018 14:14PM EST James Epting (jeeptinge@burns-wilcox.com) has agreed to
texms of gexvice and to do business electronically with
James Epting {(jeepting@burns-wilcex. cam} -
73,106.74,.216
Mozilla/S.0 (iPhone; CPU iPhone 0§ 12_1 like Mac OS X)
AppleWebkKit/605.3.15 (KHTML, like Gecko) Version/i2.0
Mobile/15E146 Safari/604,1

12/19/2018 14:11PM EST Signed by James Epting (jeeptingeburns-wilcox.com) .
73.106 .74.216
Mozilla/5.0 (iphone; CPU iPhone OS 12_1 like Mac 05 x)
AppleWebkKit/605.1.15 (KHTML, like Gecko) Vexrsion/12.0
Nobile/15#148 Safari/604.2

12/19/2018 44:11PM EST Document copy sent to James Ipting (jeepting@burne-
wiicox.com).
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.47 Page 47 of 74

 

Document History

 

 

Timestamp Description

42/19/2018 14:12PM EST Pocument copy sent to Griffin Jennings
(grjennings@burns-wilcox.com) .

 

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.48 Page 48 of 74

EXHIBIT C

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.49 Page 49 of 74

? 4

Burns &
Wilcox:
. wi INDIVIDUAL PRODUCTION AWARD

Burns & Wilcox, Ltd. !, a Michigan corporation (“Employer”) wishes to link a portion of Employee (defined
herein) compensation to Employee production, creating an incentive for Employee to increase his or her production.
Therefore, it is agreed that the Employer will pay the Employee, in addition to his or her annual salary, a Bonus
(defined herein) which shall be calculated in accordance with the schedule set forth in the Addendum subject to the
térnis and conditions set out herein. Although this Individual Producer Award Agreement is continuously binding

upon the Employee throughout his or her entire employment with the Employer and need not be annually re-executed,
“re-signed, or renegotiated to be enforceable and binding, the Addendum shall be re-signed by the Employer and the
Employee once annually, and may be amended at that time. The Individual Producer Award and the ancillary
Addendum that is in effect during any period shall be referred to as the “Agreement” for the purposes of that Period.

aL DEVELOPMENT AND PAYMENT RECORD

a Timing of Payment Calculation. The Performance Award, as defined in the Addendum, shall be
paid to eligible employees in the time, manner and calculation as set forth in the attached Addendum. Any
other bonuses that may be payable to Employee are set forth in the Addendum. In the Agreement, the
Performance Award and any other bonus otherwise set forth in the Addendum shall be referred to collectively
as the “Bonus,”

b. Timing of Payment. Final computation and payment of the Performance Award shall occur within
75 days following the close of the applicable Performance Period (defined herein) in which it is earned. Any
other bonus that may be due to Employee shall be paid within the time period set forth in the Addendum to
this Agreement.

2. ELIGIBILITY CRITERIA

In addition to the other eligibility criteria set out herein, to be eligible under this Agreement to receive any
Bonus, the Employee must:

a, be actively employed by Employer at the time the Bonus is paid;

b, be properly licensed to transact insurance business as required by all applicable laws during the
entirety of the Performance Period for which any Bonus is to be earned;

. re-sign the Addendum to this Agreement, as amended by Employer, within 10 days of the
commencement of the applicable Performance Period, as defined in the Addendum,

 

‘ The parties agree that all references to Employer, Company, or H.W, Kaufman Financial Group, Inc, in this Agreement
shall include Burns & Wilcox, Ltd,, AJK Enterprises, Inc., AJK Holdings, LLC, AJK Toronto, Ltd, and AJK London,
LLC and all of their owners, stockholders, predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, corporate subsidiaries, parents, brother companies, affiliates, (and agents, directors, officers,
employees, representatives and attorneys, of said subsidiaries and affiliates) and all persons acting by, through, under or
in concert with any of them, Any reference to “Burns & Wilcox” in this Agreement, moreover, shall refer to Burns &
Wilcox, Burns & Wilcox Brokerage and Burns & Wilcox, Ltd.

Revised November 2018
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.50 Page 50 of 74

d, produce or receive credit from Employer for the production of earned income greater than or equal to
the “Minimum Earned Income” as defined in the Addendum,

& produce or receive credit from Employer for the production of earned income from new business
greater than or equal to the minimum “New Business Tncome” as defined in the Addendum; and

f. have executed an agreement similar to this Agreement.

DEFINITION AND METHOD OF CALCULATION

a. Definition of Performance Period, “Performance Period” shall be defined as set forth in the
Addendum.
b. Definition of Earned Income, “Earned Income” shall be defined as “Total Earned Income”, as used

in Employer's generally accepted business practices, produced by Employee during the Performance Period,
as reported by Employer’s records, Adjustments to “Total Earned Income” shal! include the following.

i. The cost of inspections and audits, as well as other pass-through expenses shall be deducted
from Earned Income in the Performance Period in which the costs are incurred;

ii. Earned income credit from the Referral Program,” as defined by Employer, shall be included
in Employee’s Earned Income;

iii, Earned income generated from non-carrier suppliers on the non-carrier supplier excluded list
shall be deducted from Employee’s Earned Income; and

iv. Any overage for any inspection or audit shall not be included in Earned Income or Total
Earned Income.

G. Definition of New Business Income. “Now Business Income” shail be defined as the “Total Earned
Income” or “Net Retained” from new business produced by Employee during the Performance Period, as
reported by Employer’s records, less any applicable returns related to the new business generated, subject to
the following requirements.

i, New Business Income shall be new with respect to both the Employer and the Employee.

i, New Business Income shall not include income from any merger or acquisition by Employer
or any of Employer’s parent, sister or subordinate entities.

iii. | New Business includes new business income generated through the Referral Program,

d. Definition of Salary, The term “Salary” as used in this Agreement and the Addendum shall refer
only to Employee’s standard wages during any applicable Performance Period, “Salary” shall not include
and Bonus payable under this Agreement and shal} not include any other compensation not guaranteed to
Employee in any given year.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.51 Page 51 of 74

e, Holdback for Possible Inability to Collect Premium or Fees. A percentage of each Bonus that ts
earned shall be held back to protect Employer from potential inaccuracies in the Bonus calculation resulting
from returns, cancellations, uncollected premiums or other unusual circumstances. The amount of the
holdback shall be 10% of the Boms otherwise earned in any applicable Performance Period. To the extent
not exhausted by returns cancellations, uncollected premiums or other unusual circumstances, the retained
amounts shall be added, in full, to Employee's Bonus payment for the next consecutive Performance Period,
provided that Employee is employed by Employer at the time the next consecutive Bonus payment is duc.

TERMINATION OF EMPLOYMENT

a Definition of Termination Date, “Termination Date” shall mean the date upon which the Employee
ceases to be employed by the Employer and does not include any period following the date on which an
Employee is notified that his or her employment or services are terminated during which the Employee is
eligible to receive any statutory, contractual or common law notice or compensation in lieu thereof or
severance payments unless the Employee is actually required by the Employer to provide services during
such notice period, In the event of death or disability of Employee while still employed by Employer, the
“Date of Termination” shall be the date of the Employee’s death or the date upon which the Employee
becomes terminated and is unable to return to Employee’s prior duties and responsibilities with Employer.

b. Death or Disability Pro Rata Bonus, If Employee’s employment is terminated for reason of death
or disability, Employee or his or her estate or its beneficiaries shall be entitled to receive a “Pro-rata Bonus”
payable no later than 90 days following the conclusion of the Performance Period in which the termination
occurs. For purposes of this Agreement, “Pro-rata Bonus” shail be calculated by multiplying the Minimum
Eamed Income, Minimum New Business Income, and Production Ranges, as set forth in the Addendum, by
a fraction, the numerator of which is the number of days elapsed in the Performance Period through the
Termination Date and the denominator of which is 183.

C, Applicability of this Provision. The provisions of this section shall apply irrespective of whether
the Employee’s employment was terminated lawfully or unlawfully and notwithstanding any notice of
termination or pay in liew of notice to which the Employee may be entitled or any payment made to the
Employee by way of salary continuance or otherwise.

NON-SOLICITATION; NON-COMPETITION; CONFIDENTIAL INFORMATION AND NON:
DISCLOSURE

a Confidentiality/Non-Disclosure Obligation.

i. Employee will not disclose to anyone in any way, directly or indirectly, Employer’s
Confidential Information or improperly make use of Employer’s Confidential Information both
during Employee’s employment with Employer and at any time after Employee’s employment
with Employer terminates or expires, whether such termination or expiration is voluntary or
involuntary. Specifically, but not by way of limitation, except as necessary for the performance of
Employee’s duties and responsibilities for Employer, at no time during or aiter Employee’s
employment with Employer, shall Employee directly or indirectly (nor instruct, request or
encourage any other person or entity to directly or indirectly) use any trade secret or confidential
or proprietary information (including, but not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs, pricing and/or financial information)
belonging te Employer. .
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.52 Page 52 of 74

ii, Employee acknowledges, however, that Employer has, in this provision, given Employee
notice that, pursuant to federal law, an individual may not be held criminally or civilly Uable under
any federal or state trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely for the purpose of reporting
ot investigating a suspected violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an individual suing an
employer for retaliation based on the reporting of a suspected violation of law may disclose a trade
secret to his or her attorney and use the trade secret information in the court proceeding, so long as
any document containing the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

b. Return of Company Property. Employee agrees that all Confidential Information, whether
embodied in hard copy, electronic media, or other forms, or copies thereof, is the property of Employer
exclusively, Employee agrees that upon the termination or cessation of Employee’s employment with
Employer, whether voluntary or involuntary, that Employes will immediately retum to Employer all
Confidential Information, Company property, and client property, in any form, including, but not limited to,
hard copy and electronic form, and in any media in which such information is recorded or stored, including
electronically on any electronic storage device of any kind. Employee agrees that Employee shall acquire no
property rights or claim to the Confidential Information or any other property of Employer or its clients.
Employee agrees and acknowledges that any Confidential Information given to Employee by Employer or that
Employee is permitted to use for Employee’s employment Employer remains Employer’s property and that
Employee has no tight to keep such things, use them for non-Compary use, retain them upon Employee’s
termination or cessation of Employee’s employment with Employer, or use them in competition against
Employer at any time.

c. Proprietary Rights and Works For Hire. Employee agrees that all work and creation of work
products associated with this Agreement or Employee’s employment with Employer during Employee’s
employment are deemed works for hire for Employer. In consideration of employment with Employer,
Employee assigns and transfers to Employer all rights of any kind and nature (including without limitation
any royalties, other income, and property rights) in discoveries, inventions, patentable material, copyrightable
materials, designs, methods, and any other work products whatsoever. Employee further agrees that Employee
shall cause to be furnished to Employer such instruments, instructions, and documentation as Employer may
reasonably require to ensure that the aforesaid rights shall belong to Employer upon request or at the end of
Employee’s employment. Employee shall return all proprietary information to Employer. Employee also
agrees and understands that Employee cannot use as a defense fo any improper misappropriation or retention
of trade secrets that Employee thought Employee was entitled to use or retain such trade secrets because
Employee created it or assisted in creating it.

d. Restrictive Covenants. Employee agrees further that in order to preserve the confidentiality of the
Confidential Information, to prevent the theft or misuse of the Confidential Information, to protect
Employer’s client and account relationships, with both its prospective and existing clients, to protect its client
goodwill, and to protect Employer from improper or unfair competition, Employee will not, directly or
indirectly, during Employee’s employment and for a period of two (2) years from the date Employee’s
employment with Employer ends, terminates or expires, for any reason whatsoever, whether such terntination
or expiration is voluntary or involuntary, perform any of the following activities.

i, Non-Solicitation of Company Officers, Employees, or Contractors. Employee will not,
directly or indirectly, solicit, divert, or attempt to solicit or divert, from Employer any officer,
employee, contractor or any person providing services to, or on behalf of, Employer, or influence any
such person to no longer serve as an officer, employee or contractor, or provide services to, or for,
Employer.

4
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.53 Page 53 of 74

ii. Non-Solicitation of Company Clients and Accounts. Employee will not: (i) call upon,
contact, solicit, divert, service, or accept any business from any Burns & Wilcox client or account for
the purposes of directly or indirectly providing any services or products similar to those offered by
Employer, including, but not limited to, distribution, underwriting, financing, claims, loss control
and/or audits: (i) directly or indirectly solicit, divert, service or accept on behalf of any new employer
or new entity any insurance policy for a particular insured party for which insured party the Employee
had provided such services or attempted to provide services in the two years prior to the end of
Employee’s employment with Employer. For the purposes of this Agreement, “client” or “account”
shall include any insurance solicitor, insurance agent, insurance broker, insurance producer, insurance
wholesaler, managing general agent, risk manager, third party administrator or otherwise with whom
Employee had written, quoted or been asked to write or quote contracts and/or policies, facilitated
placement or otherwise provided brokerage services to on behalf of Employer during the two (2) years
preceding the date of Employee’s termination and/or resignation from Employer. For the purposes of
this Agreement, “account” shall include any insurance policy Employer had written, quoted or been
asked to write or quote during the two (2) years preceding the date of Employee’s termination and/or
resignation from Employer.

ifi. Non-Competition. During Employee’s employment with Employer, Employee shail not
directly or indirectly engage in any action or provide support, assistance or services to any other
person or entity, If such activity would constitute competition with Employer’s business, This
proscription shall not apply to solely passive investments to which Employee provides no advisory,
consulting, employment or solicitation services.

e, Irreparable Harm. Employee acknowledges that Employer has a legitimate need to protect itself
from improper or unfair competition and to protect its Confidential Information, as wellas Employer’s client
and account relationships with both its prospective and existing clients and accounts, to protect its client
goodwill, and that the restrictions contained in this Agreement are reasonable and necessary to protect
Employer’s operations, legitimate competitive interests, and Confidential Information, Employee also
recognizes the highly competitive nature of Employer’s business and that irreparable harm would be caused
by Employee’s violation of the restrictions contained herein.

f, Remedies/Damages. Employee agrees that Employer's remedies at law for any violation of this
Agreement ate inadequate and that Employer has the right to seek injunctive relief in addition to any other
remedies available to it. Therefore, if Employee breaches this Agreement, Employee agrees that Employer
has the right to, and may seek issuance of a court-ordered temporary restraining order, preliminary injunction
and permanent injunction, as well as any and all other remedies and damages, including monetary damages.
In the event that Employee breaches this Agreement after the termination or expiration of Employee's
employment, whether voluntary or involuntary, the two (2) year time period set forth in this Section 5 shall
be tolled during the period of Employee’s non-compliance or violation in order to provide Employer with the
full restricted period to which it is entitled under this Agreement,

& Duty to Disclose Agreement and to Report New Employer. Employee acknowledges that
Employer has a legitimate business purpose in the protection of its trade secrets, proprietary information,
competitive position, methods of operation, processes, procedures and vendors. Employee also recognizes
and agrees that Employer has the right to such information as is reasonably necessary to inform Employer
whether the terms of this Agreement are being complied with. Accordingly, Employee agrees that for a
period of two (2) years following Employee’s tetmination of employment, Employee will promptly and
forthrightly provide any new employer with a copy of this Agreement and notify the new employer of
Employce’s obligations contained in this Agreement.

5
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.54 Page 54 of 74

6. TERMINATION AND WAIVER OF JURY TRIAL.

Employee agrees to bring any claims that Employee may have against Employer within 180 days of the day
that Employee knew, or should have known, of the facts giving rise to the cause of action and waive any longer, but
not shorter, statutory or other limitations periods. This includes, but is not limited to, the initial filing of a charge
with the Equal Employment Opportunity Commission and/or state equivalent civil rights agency. However,
Employee understands that Employee will thereafter have the right to pursue any federal claim in the manner
prescribed in any right to sue letter that is issued by an agency. Employer further agrees to waive any right to a jury
trial in action commenced by Employee or Employer that arises under this Agreement.

7, ‘GENERAL PROVISIONS

a. Maintenance of Records. Employer will be responsible for maintaining all appropriate records.
Any Bonus due will be calculated according to Employer's records.

b, Taxation of Bonus. Any payments made to the Employee pursuant to this Agreement will be subject -
fo all applicable withholdings under applicable law, including on account of income taxes. Any and all taxes
payable in respect of any payment under this Agreement (including any penalties, fines or interest arising
therefrom) shall be the sole responsibility of the Employee. The Employer shall, to the extent permitted by
law, have the right to deduct from any payment any federal, provincial, foreign and local laws relating to the
withholding of tax or other levies on employment compensation in relation to payments contemplated in this
Agreement,

C, No Fiduciary Duty. Nothing contained in the Agreement and no action taken pursuant to the
Agreement shall create or be construed to create a trust of any kind or any fiduciary relationship between the
Employer and the Employes or other persons.

d. Reasonable Interpretation and Modification. The provisions of this Agreement are intended to be
interpreted and construed in a manner so as to make such provisions valid, binding and enforceable. In the
event that any provision of this Agreement is found to be partially or wholly invalid, illegal or unenforceable,
then such provision shall be deemed to be modified to the extent necessary to make such provision valid,
binding and enforceable, or, if such provision cannot be modified or restricted in a manner so as to make such
provision valid, binding and enforceable, then such provision shall be deemed to be excised ftom this
Agreement and the validity, binding effect and enforceability of the remaining provisions of this Agreement
shall not be affected or impaired in any manner.

@, Employer Modification of Agreement. The Employer reserves the right to modify or terminate the
Agreement at any time in its sole discretion provided that such change or termination shail not impair the
rights of the Employee accrued under the Agreement as at the effective date of the change.

f No Guaranty of Employment. This Agreement shall not constitute a condition of employment nor
a commitment on the part of the Employer to ensure the continued employment of the Employee. Nothing
in the Agreement shall confer upon an Employee any right to continue in the employ of the Employer or
affect in any way the right of the Employer to terminate his or her employment at any time.

g. Forfeiture of Bonus, Notwithstanding any other provision of the Agreement, in addition to other
action as may be taken by the Employer, where an Employee’s performance is deemed to be unsatisfactory,
the Bonus otherwise payable under the Agreement for the Performance Period may be forfeited in its entirety
such that no payment will be made under the Agreement or reduced in part.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.55 Page 55 of 74

h, Prior Agreements Inoperative. This Agreement represents the entire agreement between the
parties, and it shall supersede any and all prior written and oral agreements covering its subject matter. By
way of example, but not by way of limitation, all prior bonus agreements between Employee and
Employer, including, but not limited to, any prior Incentive Plan Agreements, are null and void. -

i. Choice of Law and Venue. This Agreement is made in Michigan and shall be governed in all
respects under the laws of the State of Michigan without respect to any other state’s choice of law rules,
statutes or regulations. Venue of any action regarding the terms and conditions of this Agreement or any
action arising under this Agreement shall be brought in the State courts of Michigan in Oakland County,
Michigan or in the Federal court for the Eastern District of Michigan, Southern Division, Employee waives
any objections Employee may have to lack or personal jurisdiction or venue in any Michigan court, Both
parties hereby waive any defense to lack of jurisdiction, improper forum, forum non conveniens, of improper
venue, and waive any right to attempt to seek a change of venue or change of forum in the event an action is
properly filed in the State of Michigan.

j. Understanding of Agreement, Employee acknowledges that it has read and understood the terms
and conditions of this Agreement and acknowledges and agrees that it has had the opportunity to seek and
was not prevented nor discouraged by the Employer from seeking any independent legal advice which it
considered necessary prior to the execution and delivery of this Agreement and that, in the event that it did
not avail itself of that opportunity prior to signing this Agreement, it did so voluntarily without any undue
pressure, and agrees that its failure to obtain independent legal advice will not be used by it as a defense to
the enforcement of its obligations under this Agreement.

k, Entire Agreement. This Agreement represents the entire understanding between Employee and
Employer regarding its contents and supersedes any prior or contemporaneous agreements, and any such
prior or contemporaneous agreements are hereby integrated herein. Any alteration, modification, or
waiver of any provision of this Agreement shall not be valid unless in writing and signed by all parties.

1 Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of
Employer and its respective successors and assigns, and upon Employee and any of Employee’s heirs,
personal representatives, and assigns, except that Employee’s duties hereunder may not be delegated or
assigned, ©

m. Survival. Sections 5, 6 and 7 of this Agreement shall survive the termination of this Agreement.

n. No Conflict and Non-Use, Employee acknowledges and agrees that Employee is not subject to
any other agreement or restriction from a prior employer or any other entity that prohibits Employee’s
employment or association with Employer Company or with Employee’s execution of this Agreement,
Employee acknowledges and agrees that Employee shail not use, disclose, share, or in any way
misappropriate the trade secrets of any prior employers for the benefit of Employer or for use at Employer,
Employee understands that Employer prohibits the improper use of any other company’s trade secrets for
use of Employee’s employment with Company, and that Employer has no obligation to defend Employee
if an action for such misappropriation or improper use of trade secrets is brought against Employee by any
former employer or any other party. Any such improper use or misappropriation of trade secrets is not,
and Employee recognizes aud acknowledges that it is not, within the scope of Employee’s ernmployment,
and if doing so, Employee will not be doing’so as the agent of Employer, but such acts will be deemed to
be outside the scope of Employee’s employment with Employer.

0. Execution and Counterparts, This Agreement may be executed in counterparts and any copies,
facsimiles, or electronic transmissions or scans shall be treated as originals.

7
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.56 Page 56 of 74

This Agreement is between:

Burns & Wilcox Ltd.
(hereinabove and hereinafter designated as the “Employer”)

and

 

(hereinabove and hereinafter designated as the “Employee”)

 

 

 

 

 

 

EMPLOYER EMPLOYEE
Signature Signature
Name Name

Title Title

Date: : Date: ‘

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.57 Page 57 of 74

Burns &
Wilcox

ADDENDUM TO INDIVIDUAL PRODUCTION AWARD

During the period this Addendum is in effect, Employee shall be eligible to be paid a Performance
Award, as defined below, The Performance Award and any other bonus that may be payable to Employee
under this Addendum, if any, shall be calculated using the formula set forth in this Addendum and shall be
collectively referred to herein as the “Bonus.”.

1.  Foreach of the two semi-annual Performarice Periods in 2019, Employee’s Minimum Earned Income
shall be calculated as[. 1] times the Employee’s annual Salary | $ 113,500 as of the commencement
of the first Performance Period., or ${ 113,600 }, divided by 2, amounting to [56,750 |] for each
of the two semi-annual Performance Periods (“Performance Award”).

2, For each of the two semi-annual Performance Periods in 2019, Employee’s New Business Income must
exceed ${ 80,000 —_] (“Minimum New Business Income”) to qualify for a Performance Award under
this Agreement.

3. For each of the two semi-annual Performance Periods in 2019, Employee shall be entitled to a
Performance Awatd calculated in accordance with the following commission schedule.

 

 

 

 

 

 

 

 

Commission Rate . Production Range (Earned Income)

10% Minimum to $225,060

15,0% + $225,000 to $300,000

17.5% > $300,000 to $375,000

20.0% >$375,000 to $500,000

25.0% >$500,000 to $1,000,000

30.0% > $1,000,600 to $1,250,000

35.0% > $1,250,000 and greater

 

 

 

 

4, If Employee’s Minimum Earned Income exceeds the upper end of the production range for a level, the
levels that are exceeded shall not be applicable to the calculation of the Performance Award, In such
instances, the Minimum Barned Income shall constitute the lower end of the production range for the
next applicable level, Employee shall be eligible only for a Performance Award payable at the
Commission Rate for the tier into which Employee’s Earned Income falls,

5. Employee shall only be entitled to receive a Bonus as set forth in this Addendum if Employee has
executed an Individual Production Award Agreement.

6, The term “Salary” as used in this Agreement and Addendum shall refer only to Employee’s standard
wages during any applicable Performance Period. “Salary” shall not include any Bonus payable
under this Agreement and shall not include any other compensation not guaranteed to Employee in
any piven year.

7, Tnaddition to the Performance Award set forth above in this Addendum, Employee may be eligible
for an annual bonus calculated in accordance with the following schedule and based upon the New
Business Minimum (“New Business Award”). To qualify for a New Business Award, Employee’ s
New Business Income must meet or exceed the product that is two times Employee’s Minimum New
Business Income (“New Business Award Threshold”). If the New Business Income Targets set forth
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.58 Page 58 of 74

below are met, the Employee shall be eligible to receive the amount set forth in the brackets in the
table below. These amounts set forth in the table below are cumulative. Employee shall receive the
bracketed New Business Bonus for each New Business Income Target Employee reaches in a given
calendar year. This New Business Income will be paid in addition to the Performance Award outlined
above in this Addendum. All New Business Bonuses attributable to all New Business Income Targets
that Employee meets will be paid on or before March 15 of the year after the New Business Bonus
was earned, subject to Section 2 of the Individual Production Award Agreement.

 

 

 

 

 

 

ye a Target 1 _ Target 2 ‘|. Yarget 3
Ane a ' | New Business Income | New Business Income New Business Income

: {Additional Bonus] [Additional Bonus] {Additional Bonus]

100,000 175,000 250,000 350,000

(2 x $50,000) [2,500] [5,000] [7,500]

130,000 250,000 350,000 500,060

(2 x $65,000) 15,000] [7,500] [12,500]

160,000 350,000 500,000 750,000

(2. x $80.000) [7,500] 12,500] [15,000]

190,000 350,000 500,000 750,000

(2 x 95,000) (7,500} [42,500] [15,006]

 

 

 

 

 

 

This Agreement is between:

Burns & Wilcox Ltd, "
(hereinabove and hereinafter designated as the “Employer”)

and
Brant Johnson

 

(hereinabove and hereinafter designated as the “Employee”)

 

 

 

 

 

 

EMPLOYER EMPLOYEE
Signature Signature
James Epting Brent Johnsen
Name Name
Sentor Vice President Brent Johnson
Title Title
01/04/2019 oTo4i2019

Date: , Date: _ '

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.59 Page 59 of 74
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelID.60 Page 60 of 74

 

@InsureSign Document Completion Certificate

 

Document Reference ; C4aff637-5b83-4955-az06-74320d53f751512964
Document Title : dohnson revised 2019 addendum

Document Region : Northern Virginia

Sender Name 1 James Epting

Sender Email : jeeptingeburns-wilcox, com

Total Document Pages : 3
Secondary Security : Not Required
Participants

 

1. Brent Johnson (bhjohnseneburns-wilcox.com)
2, James Epting (jeepting@burns-wiicox. com)

 

Document History

 

 

 

 

Timestamp Description
12/18/2018 10:513M EST Document sent by James Epting (jeepting@burns-~
. wilcox,dom),
12/18/2618 10:SiAM EST Email sent to Brent Johnson (bhjchnsoneburne~
wilcox.com) ,
22/18/2018 16;518M BST Email sent to James BSpting (jeepting@burns-wilcox,. com).
01/04/2039 20:44AM EST Document viewed by Brent Johnaen (bhjchnson@burna-
wildex,com}.
63,85,231.9

Mozilia/§.0 (Windows NT 6.1; Wowed; Trident/'7.0;
rvii1.0) Like Gecko

01/04/2019 10:45AaM EST Brent Johnson (bhjohrsgon@burns-wilcox.com) has agreed
to terms of service and to do businesa electronically
with James Epting (jeeptingehurns-wilcox.com) .
63.85.131,9
Mozilia/5,.0 (Windows NT 6,1; WoW64; Trident /7.0;
rv:11,0} like Gecko

01/04/2019 19:45AM EST Signed by Brent Johnson {bhjohnscen@burne-wilcox.com) .
: 63.85,131.3
Mogilla/S.0 (Windows RT 6.1; WOW64; Frident/7.0;
rvill.0) like Gacko

01/04/2029 10;45aM EST Bmail sent to James Epting (jeepting@burns-wiloox. com) .

01/04/2019 15:57PM EST Document viewed by James Bpting {jeepting@burns-
wileox. com) ,
L07.77,236,170
Mozilia/5.0 (iPhone; CPU iPhone O§ 121.2 like Mac 08
X) AppleWebKit/605.1.15 (KHIML, like Gecko)
Version/i2.0 Mobile/15#146 Safari /ad4,1

01/04/2019 15;57—EM EST Javies Epting (jJeepting@burns-wileox.com} has agreed to
terms of service and to do business eleatronically with
James Epting {jeepting@burna-wilcox. com) .
107,77.236.170
Mozilla/5.6 (iPhone; CPU ifhone OS 12,1_2 like Mae og
X} AppleWebKic/605.1.15 (KHTML, like Gecko)
Version/i2.9 Mobile/i58148 Safari/¢é04.1

61/04/2019 15:57PM EST Signed by James Epting (jeepting@burns-wilcox.com) . :
107,77,236.170 >
Mozitla/5.o (iphone; CPU iphone 08 12_1_2 like Mac 0S ;
-#) AppleWebkit-/605,1.15 -(GHTMG, dike Gecko}
Veraion/12,0 Mobile/15E148 Safari /a04,1

61/04/2019 15:572M BST Document copy sent to dames Epting (jeepting@burns-
wilcox,com).
01/04/2019 15:57PM BST Document copy sent to Brent Johnson {bhjohnson@burns-

wilcox, com}.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.61 Page 61 of 74

EXHIBIT D

 
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.62 Page 62 of 74

1

Burns &
Wilcox
INDIVIDUAL PRODUCTION AWARD

Burns & Wilcox, Ltd. !, a Michigan corporation (“Employer”) wishes to link a portion of Employee (defined
herein) compensation to Employee production, creating an incentive for Employee to increase his or her production.
Therefore, it is agreed that the Employer will pay the Employee, in addition to his or her annual salary, a Bonus
(defined herein) which shall be calculated in accordance with the schedule set forth in the Addendum subject to the
terms and conditions set out herein. Although this Individual Producer Award Agreement is continuously binding
upon the Employee throughout his or her entire employment with the Employer and need not be annually re-executed,
re-signed, or renegotiated to be enforceable and binding, the Addendum shall be re-signed by the Employer and the
Employee once annually, and may be amended at that time. The Individual Producer Award and the ancillary
Addendum that is in effect during any period shall be referred to as the “Agreement” for the purposes of that Period.

1. DEVELOPMENT AND PAYMENT RECORD

a. Timing of Payment Calculation. The Performance Award, as defined in the Addendum, shall be
paid to eligible employees in the time, manner and calculation as set forth in the attached Addendum. Any
other bonuses that may be payable to Employee are set forth in the Addendum. In the Agreement, the
Performance Award and any other bonus otherwise set forth in the Addendum shall be referred to collectively
as the “Bonus.”

b. Timing of Payment. Final computation and payment of the Performance Award shall occur within
75 days following the close of the applicable Performance Period (defined herein) in which it is earned. Any

other bonus that may be due to Employee shall be paid within the time period set forth in the Addendum to
this Agreement.

2. ELIGIBELITY CRITERIA

In addition to the other eligibility criteria set out herein, to be eligible under this Agreement to receive any
Bonus, the Employee must:

a. be actively employed by Employer at the time the Bonus is paid;

b. be properly licensed to transact insurance business as required by all applicable laws during the
entirety of the Performance Period for which any Bonus is to be earned;

c. re-sign the Addendum to this Agreement, as amended by Employer, within 10 days of the
commencement of the applicable Performance Period, as defined in the Addendum;

 

1 The parties agree that all references to Employer, Company, or H.W. Kaufman Financial Group, Inc. in this Agreement
shall include Burns & Wilcox, Ltd., ATK Enterprises, Inc., AJK Holdings, LLC, AJK Toronto, Ltd. and AJK London,
LLC and all of their owners, stockholders, predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, corporate subsidiaries, parents, brother companies, affiliates, (and agents, directors, officers,
employees, representatives and attorneys, of said subsidiaries and affiliates) and all persons acting by, thtough, under or
in concert with any of them. Any reference to “Burns & Wilcox” in this Agreement, moreover, shall refer to Burns &

Wilcox, Burns & Wilcox Brokerage and Burns & Wilcox, Ltd.
Revised November 2018
Gase 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.63 Page 63 of 74

d. produce or receive credit from Employer for the production of earned income greater than or equal to
the “Minimum Earned Income” as defined in the Addendum;

e. produce or receive credit from Employer for the production of eared income from new business
ereater than or equal to the minimum “New Business Income” as defined in the Addendum; and

£. have executed an agreement similar to this Agreement.

DEFINITION AND METHOD OF CALCULATION

a Definition of Performance Period. “Performance Period” shall be defined as set forth in the
Addendum.

b. Definition of Earned Income. “Earned Income” shall be defined as “Total Earned Income”, as used
in Employer’s generally accepted business practices, produced by Employee during the Performance Period,
as reported by Employer’s records. Adjustments to “Total Eamed Income” shall include the following.

i. The cost of inspections and audits, as well as other pass-through expenses shall be deducted
from Earned Income in the Performance Period in which the costs are incurred;

il. Barned income credit ftom the Referral Program,” as defined by Employer, shall be included
in Employee’s Earned Income;

itl. Earned income generated from non-carrier suppliers on the non-carrier supplier excluded fist
shall be deducted from Employee’s Earned Income; and

iv. Any overage for any inspection or audit shali not be included in Earned Income or Total
Earned Income.

c. Definition of New Business Income. “New Business Income” shall be defined as the “Total Earned
Income” or “Net Retained” from new business produced by Employee during the Performance Period, as
reported by Employer’s records, less any applicable retums related to the new business generated, subject to
the following requirements.

i. New Business Income shall be new with respect to both the Employer and the Employee.

il. New Business Income shall not include income from any merger or acquisition by Employer
or any of Employer’ s parent, sister or subordinate entities.

iii. New Business includes new business income generated through the Referral Program.

d. Definition of Salary. The term “Salary” as used in this Agreement and the Addendum shall refer
only to Employee’s standard wages during any applicable Performance Period. “Salary” shall not include
and Bonus payable under this Agreement and shall not include any other compensation not guaranteed to
Employee in any given year.
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.64 Page 64 of 74

4

e. Holdback for Possible Inability to Collect Premium or Fees. A percentage of each Bonus that is
earned shall be held back to protect Employer from potential inaccuracies in the Bonus calculation resulting
from returns, cancellations, uncollected premiums or other unusual circumstances. The amount of the
holdback shall be 10% of the Bonus otherwise earned in any applicable Performance Period. To the extent
not exhausted by returns cancellations, uncollected premiums or other unusual circumstances, the retained
amounts shall be added, in full, to Employee’s Bonus payment for the next consecutive Performance Period,
provided that Employee is employed by Employer at the time the next consecutive Bonus payment is due.

TERMINATION OF EMPLOYMENT

a. Definition of Termination Date. “Termination Date” shall mean the date upon which the Employee
ceases to be employed by the Employer and does not include any period following the date on which an
Employee is notified that his or her employment or services are terminated during which the Employee is
eligible to receive any statutory, contractual or common law notice or compensation in lieu thereof or
sevetance payments unless the Employee is actually required by the Employer to provide services during
such notice period. In the event of death or disability of Employee while still employed by Employer, the
“Date of Termination” shall be the date of the Employee’s death or the date upon which the Employee
becomes terminated and is unable to return to Employee’s prior duties and responsibilities with Employer.

b. Death or Disability Pro Rata Bonus. If Employee’s employment is terminated for reason of death
or disability, Employee or his or her estate or its beneficiaries shall be entitled to receive a “Pro-rata Bonus”
payable no later than 90 days following the conclusion of the Performance Period in which the termination
occurs. For purposes of this Agreement, “Pro-rata Bonus” shall be calculated by multiplying the Minimum
Earned Income, Minimum New Business Income, and Production Ranges, as set forth in the Addendum, by
a fraction, the numerator of which is the number of days elapsed in the Performance Period through the
Termination Date and the denominator of which is 183.

c. Applicability of this Provision. The provisions of this section shall apply irrespective of whether
the Employee’s employment was terminated lawfully or unlawfully and notwithstanding any notice of
termination or pay in lieu of notice to which the Employee may be entitled or any payment made to the
Employee by way of salary continuance or otherwise.

NON-SOLICITATION; NON-COMPETITION; CONFIDENTIAL INFORMATION AND NON-
DISCLOSURE

a. Confidentiality/Non-Disclosure Obligation.

i. Employee will not disclose to anyone in any way, directly or indirectly, Empioyer’s
Confidential Information or improperly make use of Employer’s Confidential Information both
during Employee’s employment with Employer and at any time after Employee’s employment
with Employer terminates or expires, whether such termination or expiration is voluntary or
involuntary. Specifically, but not by way of limitation, except as necessary for the performance of
Employee’s duties and responsibilities for Employer, at no time during or after Employee's
employment with Employer, shal! Employee directly or indirectly (nor instruct, request or
encourage any other person or entity to directly or indirectly) use any trade secret or confidential
or proprietary information (including, but not limited to, agent lists, client lists, contract terms,
ratings, expirations, renewals, business plans, costs, pricing and/or financial information)
belonging to Employer. .
Gase 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.65 Page 65 of 74

ii. Employee acknowledges, however, that Employer has, in this provision, given Employee
notice that, pursuant to federal law, an individual may not be held criminally or civilly liable under
any federal or state trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an individual suing an
employer for retaliation based on the reporting of a suspected violation of law may disclose a trade
secret to his or her attorney and use the trade secret information in the court proceeding, so long as
any document containing the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

b. Return of Company Property. Employee agrees that all Confidential Information, whether
embodied in hard copy, electronic media, or other forms, or copies thereof, is the property of Employer
exclusively. Employee agrees that upon the termination or cessation of Employee’s employment with
Employer, whether voluntary or involuntary, that Employee will immediately return to Employer all
Confidential Information, Company property, and client property, in any form, including, but not limited to,
hard copy and electronic form, and in any media in which such information is recorded or stored, including
electronically on any electronic storage device of any kind. Employee agrees that Employee shall acquire no
property rights or claim to the Confidential Information or any other property of Employer or its clients.
Employee agrees and acknowledges that any Confidential Information given to Employee by Employer or that
Employee is permitted to use for Employee’s employment Employer remains Employer's property and that
Employee has no right to keep such things, use them for non-Company use, retain them upon Employee’s
termination or cessation of Employee’s employment with Employer, or use them in competition against
Employer at any time.

c. Proprietary Rights and Works For Hire. Employee agrees that all work and creation of work
products associated with this Agreement or Employee’s employment with Employer during Employee’s
employment are deemed works for hire for Employer. In consideration of employment with Employer,
Employee assigns and transfers to Employer all rights of any kind and nature (including without limitation
any royalties, other income, and property rights) in discoveries, inventions, patentable material, copyrightable
materials, designs, methods, and any other work products whatsoever. Employee further agrees that Employee
shall cause to be furnished to Employer such instruments, instructions, and documentation as Employer may
reasonably require to ensure that the aforesaid rights shall belong to Employer upon request or at the end of
Employee’s employment. Employee shall return all proprietary information to Employer. Employee also
agrees and understands that Employee cannot use as a defense to any improper misappropriation or retention
of trade secrets that Employee thought Employee was entitled to use or retain such trade secrets because
Employee created it or assisted in creating it.

d. Restrictive Covenants. Employee agrees further that in order to preserve the confidentiality of the
Confidential Information, to prevent the theft or misuse of the Confidential Information, to protect
Employer’s client and account relationships, with both its prospective and existing clients, to protect its client
goodwill, and to protect Employer from improper or unfair competition, Employee will not, directly or
indirectly, during Employee’s employment and for a period of two (2) years from the date Employee’s
employment with Employer ends, terminates or expires, for any reason whatsoever, whether such termination
or expiration is voluntary or involuntary, perform any of the following activities.

i. Non-Solicitation of Company Officers, Employees, or Contractors. Employee will not,
directly or indirectly, solicit, divert, or attempt to solicit or divert, from Employer any officer,
employee, contractor or any person providing services to, or on. behalf of, Employer, or influence any
such person to no longer serve as an officer, employee or contractor, or provide services to, or for,
Employer.

4
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.66 Page 66 of 74

il. Non-Solicitation of Company Clients and Accounts. Employee will not: @ call upon,
contact, solicit, divert, service, or accept any business from any Burns & Wilcox client or account for
the purposes of directly or indirectly providing any services or products similar to those offered by
Employer, including, but not limited to, distribution, underwriting, financing, claims, loss control
and/or audits; (ii) directly or indirectly solicit, divert, service or accept on behalf of any new employer
or new entity any insurance policy for a particular insured party for which insured party the Employee
had provided such services or attempted to provide services in the two years prior to the end of
Employee’s employment with Employer. For the purposes of this Agreement, “client” or “account”
shall include any insurance solicitor, insurance agent, insurance broker, insurance producer, insurance
wholesaler, managing general agent, risk manager, third party administrator or otherwise with whom
Employee had written, quoted or been asked to write or quote contracts and/or policies, facilitated
placement or otherwise provided brokerage services to on behalf of Employer during the two (2) years
preceding the date of Employee’ s termination and/or resignation from Employer. For the purposes of
this Agreement, “account” shall include any insurance policy Employer had written, quoted or been
asked to write or quote during the two (2) years preceding the date of Employee’s termination and/or
resignation from Employer.

iil. Non-Competition. During Employee’s employment with Employer, Employee shail not
directly or indirectly engage in any action or provide support, assistance or services to any other
person or entity, if such activity would constitute competition with Employer’s business. This
proscription shall not apply to solely passive investments to which Employee provides no advisory,
consulting, employment or solicitation services.

e. irreparable Harm. Employee acknowledges that Employer has a legitimate need to protect itself
from improper or unfair competition and to protect its Confidential Information, as well as Employer's client
and account relationships with both its prospective and existing clients and accounts, to protect its client
goodwill, and that the restrictions contained in this Agreement are reasonable and necessary to protect
Employer’s operations, legitimate competitive interests, and Confidential Information. Employee also
recognizes the highly competitive nature of Employer’s business and that irreparable harm. would be caused
by Employee’s violation of the restrictions contained herein.

f Remedies/Damages. Employee agrees that Employer’s remedies at law for any violation of this
Agreement are inadequate and that Employer has the right to seck injunctive relief in addition to any other
remedies available to it. Therefore, if Employee breaches this Agreement, Employee agrees that Employer
has the right to, and may seek issuance of a court-ordered temporary restraining order, preliminary injunction
and permanent injunction, as well as any and all other remedies and damages, including monetary damages.
In the event that Employee breaches this Agreement after the termination or expiration of Employee’s
employment, whether voluntary or involuntary, the two (2) year time period set forth in this Section 5 shall
be tolled during the period of Employee’s non-compliance or violation in order to provide Employer with the
full restricted period to which it is entitled under this Agreement.

g. Duty to Disclose Agreement and to Report New Employer. Employee acknowledges that
Employer has a legitimate business purpose in the protection of its trade secrets, proprietary information,
competitive position, methods of operation, processes, procedures and vendors. Employee also recognizes
and agrees that Employer has the right to such information as is reasonably necessary to inform Employer
whether the terms of this Agreement are being complied with. Accordingly, Employee agrees that for a
period of two (2) years following Employee’s termination of employment, Employee will promptly and
forthrightly provide any new employer with a copy of this Agreement and notify the new employer of
Employee’s obligations contained in this Agreement.

5
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.67 Page 67 of 74

6. TERMINATION AND WAIVER OF JURY TRIAL.

Employee agrees to bring any claims that Employee may have against Employer within 180 days of the day
that Employee knew, or should have known, of the facts giving rise to the cause of action and waive any longer, but
not shorter, statutory or other limitations periods. This includes, but is not limited to, the initial filing of a charge
with the Equal Employment Opportunity Commission and/or state equivalent civil rights agency. However,
Employee understands that Employee will thereafter have the right to pursue any federal claim in the manner
prescribed in any right to sue letter that is issued by an agency. Employer further agrees to waive any right to a jury
trial in action commenced by Employee or Employer that arises under this Agreement.

7. GENERAL PROVISIONS

a. Maintenance of Records. Employer will be responsible for maintaining all appropriate records.
Any Bonus due will be calculated according to Employer's records.

b. ‘Taxation of Bonus. Any payments made to the Employee pursuant to this Agreement will be subject
to all applicable withholdings under applicable law, including on account of income taxes. Any and all taxes
payable in respect of any payment under this Agreement (including any penalties, fines or interest arising
therefrom) shall be the sole responsibility of the Employee. The Employer shall, to the extent permitted by
law, have the right to deduct from any payment any federal, provincial, foreign and local laws relating to the
withholding of tax or other levies on employment compensation in relation to payments contemplated in this
Agreement.

c. No Fiduciary Duty. Nothing contained in the Agreement and no action taken pursuant to the
Agreement shall create or be construed to create a trust of any kind or any fiduciary relationship between the
Employer and the Employee or other persons.

d. Reasonable Interpretation and Modification. The provisions of this Agreement are intended to be
interpreted and construed in a manner so as to make such provisions valid, binding and enforceable. In the
event that any provision of this Agreement is found to be partially or wholly invalid, illegal or unenforceable,
then such provision shall be deemed to be modified to the extent necessary to make such provision valid,
binding and enforceable, or, if such provision cannot be modified or restricted in a manner so as to make such
provision valid, binding and enforceable, then such provision shall be deemed to be excised from this
Agreement and the validity, binding effect and enforceability of the remaining provisions of this Agreement
shall not be affected or impaired in any manner.

€. Employer Modification of Agreement. The Employer reserves the right to modify or terminate the
Agreement at any time in its sole discretion provided that such change or termination shail not impair the
rights of the Employee accrued under the Agreement as at the effective date of the change.

f. No Guaranty of Employment. This Agreement shall not constitute a condition of employment nor
a commitment on the part of the Employer to ensure the continued employment of the Employee. Nothing
in the Agreement shall confer upon an Employee any right to continue in the employ of the Employer or
affect in any way the right of the Employer to terminate his or her employment at any time.

g. Forfeiture of Bonus. Notwithstanding any other provision of the Agreement, in addition to other
action as may be taken by the Employer, where an Employee’s performance is deemed to be unsatisfactory,
the Bonus otherwise payable under the Agreement for the Performance Period may be forfeited in its entirety
such that no payment will be made under the Agreement or reduced in part.
Case 4:19-cv-12912-MFL-APP ECF No.1. filed 10/04/19 PagelD.68 Page 68 of 74

h. Prior Agreements Inoperative. This Agreement represents the entire agreement between the
parties, and it shall supersede any and all prior written and oral agreements covering its subject matter. By
way of example, but not by way of limitation, all prior bonus agreements between Employee and
Employer, including, but not limited to, any prior Incentive Plan Agreements, are null and void.

i. Choice of Law and Venue. This Agreement is made in Michigan and shall be governed in all
respects under the laws of the State of Michigan without respect to any other state’s choice of law rules,
statutes or regulations. Venue of any action regarding the terms and conditions of this Agreement or any
action arising under this Agreement shall be brought in the State courts of Michigan in Oakland County,
Michigan or in the Federal court for the Eastern District of Michigan, Southern Division. Employee waives
any objections Employee may have to lack or personal jurisdiction or venue in any Michigan court. Both
parties hereby waive any defense to lack of jurisdiction, improper forum, forum non conveniens, or improper
venue, and waive any right to attempt to seek a change of venue or change of forum in the event an action is
properly filed in the State of Michigan.

j- Understanding of Agreement. Employee acknowledges that it has read and understood the terms
and conditions of this Agreement and acknowledges and agrees that it has had the opportunity to seek and
was not prevented nor discouraged by the Employer from seeking any independent legal advice which it
considered necessary prior to the execution and delivery of this Agreement and that, in the event that it did
not avail itself of that opportunity prior to signing this Agreement, it did so voluntarily without any undue
pressure, and agrees that its failure to obtain independent legal advice will not be used by it as a defense to
the enforcement of its obligations under this Agreement.

k. Entire Agreement. This Agreement represents the entire understanding between Employee and
Employer regarding its contents and supersedes any prior or contemporaneous agreements, and any such
prior or contemporaneous agreements are hereby integrated herein. Any alteration, modification, or
waiver of any provision of this Agreement shall not be valid unless in writing and signed by all parties.

1. Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of
Employer and its respective successors and assigns, and upon Employee and any of Employee’s heirs,
personal representatives, and assigns, except that Employee’s duties hereunder may not be delegated or
assigned.

m. Survival. Sections 5, 6 and 7 of this Agreement shall survive the termination of this Agreement.

n. No Conflict and Non-Use. Employee acknowledges and agrees that Employee is not subject to
any other agreement or restriction from a prior employer or any other entity that prohibits Employee’s
employment or association with Employer Company or with Employee’s execution of this Agreement.
Employee acknowledges and agrees that Employee shall not use, disclose, share, or in any way
misappropriate the trade secrets of any prior employers for the benefit of Employer or for use at Employer.
Employee understands that Employer prohibits the improper use of any other company’s trade secrets for
use of Employee’s employment with Company, and that Employer has no obligation to defend Employee
if an action for such misappropriation or improper use of trade secrets is brought against Employee by any
former employer or any other party. Any such improper use or misappropriation of trade secrets is not,
and Employee recognizes and acknowledges that it is not, within the scope of Employee’s employment,
and if doing so, Employee will not be doing so as the agent of Employer, but such acts will be deemed to
be outside the scope of Employee’s employment with Employer.

0. Execution and Counterparts. This Agreement may be executed in counterparts and any copies,
facsimiles, or electronic transmissions or scans shail be treated as originals.

7
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.69 Page 69 of 74

This Agreement is between:

Bums & Wilcox Ltd.
(hereinabove and hereinafter designated as the “Employer”)

and

 

(hereinabove and hereinafter designated as the “Employee”

 

 

 

 

 

 

EMPLOYER EMPLOYEE
Signature Signature
Name Name

‘Title Title

Date: : Date: ;

 
Case 4:19-cv-12912-MFL-APP ECF No. 1 filed 10/04/19 PagelD.70 Page 70 of 74

Burns &
Wilcox

ADDENDUM TO INDIVIDUAL PRODUCTION AWARD

During the period this Addendum is in effect, Employee shall be eligible to be paid a Performance
Award, as defined below. The Performance Award and any other bonus that may be payable to Employee
under this Addendum, if any, shall be calculated using the formula set forth in this Addendum and shall be
collectively referred to herein as the “Bonus.”,

1.

For each of the two semi-annual Performance Periods in 2019, Employee’s Minimum Earned Income
shall be calculated as[ 2] times the Employee’s annual Salary[ $77,000 ] as of the commencement
of the first Performance Period., or $[ 154,000 4}, divided by 2 , amounting to[ 77,000 _—_] for each
of the two semi-annual Performance Periods (“Performance Award’’).

For each of the two semi-annual Performance Periods in 2019, Employee’s New Business Income must
exceed ${ 30,000 —_] (“Minimum New Business Income”) to qualify for a Performance Award under
this Agreement.

For each of the two semi-annual Performance Periods in 2019, Employee shall be entitled to a
Performance Award calculated in accordance with the following commission schedule.

 

 

 

 

 

 

 

 

 

=" Commission Rate "| .. Production Range (Earned Income)

10% Minimum to $225,000

15.0% >$225,060 to $300,000

17.5% >$300,000 to $375,000

20.0% >$375,000 to $500,000

25.0% >$500,000 to $1,000,000

30.0% >$1,000,000 to $1,250,000

35.0% >$1,250,000 and greater

 

 

 

If Employee’s Minimum Earned Income exceeds the upper end of the production range for a level, the
levels that are exceeded shall not be applicable to the calculation of the Performance Award. In such
instances, the Minimum Earned Income shall constitute the lower end of the production range for the
next applicable level. Employee shall be eligible only for a Performance Award payable at the
Commission Rate for the tier into which Employee’s Earned Income falls.

Employee shall only be entitled to receive a Bonus as set forth in this Addendum if Employee has
executed an Individual Production Award Agreement.

The term “Salary” as used in this Agreement and Addendum shall refer only to Employee’s standard
wages during any applicable Performance Period. “Salary” shall not include any Bonus payable
under this Agreement and shall not include any other compensation not guaranteed to Employee in
any given year.

In addition to the Performance Award set forth above in this Addendum, Employee may be eligible
for an annual bonus calculated in accordance with the following schedule and based upon the New
Business Minimum (“New Business Award”). To qualify for a New Business Award, Employee's
New Business Income must meet or exceed the product that is two times Employee’s Minimum New
Business Income (“New Business Award Threshold”). If the New Business Income Targets set forth
Case 4:19-cv-12912-MFL-APP ECF No. 1 filed 10/04/19 PagelD.71 Page 71 of 74

below are met, the Employee shall be eligible to receive the amount set forth in the brackets in the
table below. These armounts set forth in the table below are cumulative. Employee shall receive the
bracketed New Business Bonus for each New Business Income Target Employee reaches in a given
calendar year. This New Business Income will be paid in addition to the Performance Award outlined
above in this Addendum. All New Business Bonuses attributable to all New Business Income Targets
that Employee meets will be paid on or before March 15 of the year after the New Business Bonus
was earned, subject to Section 2 of the Individual Production Award Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ve -Apmial Minimum |. cs TargetD |... Target2 ~~. “| Target 3
"New Business _ _-| ‘Néw.Business Income | .New Business Income | New Business Income -
(Ea | -f Additional Bonus] | ~‘[Additional Bonus] | [Additional Bonus]

100,000 175,000 250,000 350,000
(2 x $50,000) {2,500} [5,000] [7,500]
130,000 250,000 350,000 500,000
(2 x $65,000) [35,0003 [7,500] {12,500]
160,000 350,000 500,000 750,000
(2 x $80.000) {7,500] [12,500] [15,000]
190,000 350,000 500,000 750,000
(2 x 95,000) [7,500] [12,500] [15,000}
This Agreement is between:
Burns & Wilcox Ltd,
(hereinabove and hereinafter designated as the “Employer™)
and
Carrie Sheen
(hereinabove and hereinafter designated as the “Employee”)
EMPLOYER EMPLOYEE
funes Eling ¢ Bla
Signature Signature
James Epting Carrie Sheen
Name Name

Senior Vice President Carrie Sheen

 

 

Title Title

42/16/2018 12/16/2018
Date: ,

 

Date:

 
Case 4:19-cv-12912-MFL-APP ECF No. 1 filed 10/04/19 PagelD.72 Page 72 of 74
Case 4:19-cv-12912-MFL-APP ECF No.1 filed 10/04/19 PagelD.73 Page 73 of 74

@InsureSign Document Completion Certificate

 

 

Document Reference : 320b4e18-4738-4788-9f18-S1f7£4dd2be012964
Document Title : sheen corrected

Document Region : Northern Virginia

Sender Name : James Epting

Sender Email : jeepting@burns-wilcox,com

Total Document Pages : 3

Secondary Security : Not Required

Participants

1. Carrie Sheen (casheen@burns-wilcox.com)
2. James Epting (jeepting@burns-wilcox.com)

 

Document History

 

 

 

 

Timestamp Description

12/16/2018 16:09PM EST Document sent by James Epting (jeepting@burns-
wilcox.com).

12/16/2018 16:09PM EST Email sent to Carrie Sheen (casheen@burns-wilcox,com}) .

12/16/2028 16:09PM EST Email sent to dames Epting (jeepting@burns-wilcox.com).

12/16/2018 16:33PM EST Document viewed by Carrie Sheen (casheen@burns-

wilcox,com) .

67.166.250,.249

Mozilila/S.0 (iPhone; CPU iPhone OS 12_1 1 like Mac 08
X) AppleWebXit/605.1,.15 (KHTML, like Gecko)
Version/12.0 Mobile/15E148 Safari/604.1

12/16/2018 16:34PM EST Carrie Sheen {casheen@burns-wilcox.com) has agreed to
terms of service and to do business electronically with
James Epting (jeepting@burns-wilcox.com).
67.166,.250.249
Mozilla/5.0 (iPhone; CPU iPhone 05 12_1.1 like Mac 65
X) AppleWebkit/605.1.15 (KHTML, like Gecko}
Version/12.0 Mobile/15B148 Safari/604.1

12/16/2018 16:34PM EST Signed by Carrie Sheen (casheen@burns-wilcox.com).
67,.166.250, 249
Mozilla/5.0 (iPhone; CPU iPhone 0S 12.1.1 like Mac 05
X) AppleWebXit/605.1.15 (KHFML, like Gecke)
Version/12.0 Mobile/15EBi48 Safari/604.1

12/16/2018 16:34PM EST Bmail sent to James Epting (jeepting@burns-wiicax.com).

12/16/2018 17:23PM EST Document viewed by James Epting (jeepting@burns-
wilcox.com) .
197,.77.236,199
Mozilla/5.0 (iPhone; CPU iPhone OS 12_2 like Mac 0S X)
AppleWebkit/§05.1.15 (KHTML, like Gecko} Version/12.0
Mobile/15E148 Safari/604.1

12/16/2018 17;34PM EST Document viewed by James Epting {jeepting@burns~-
wilcox,com) .
107.77.236,199
Mozilla/5.0 (iPhone; CPU iPhone OS 12_1 like Mac OS X)
AppieWebKit/605.2.15 (KHTML, like Gecko) Version/12.0
Mobile/15E148 Safari/604.1

12/16/2018 17:34PM BST James Epting (jeepting@burns-wilcox.com) has agreed to
terms of service and to do business electronically with
James Bpting (jeepting@burns-wilcox.com) .
107,.77.236.189
Mozilla/5,0 (iPhone; CPU iPhone OS 12.1 like Mac OS X)
AppleWebXit/605.3.15 (KHTML, like Gecko) Version/12.¢
Mobile/15E148 Safari/604.1

12/16/2018 17:34PM EST Signed by James Bpting (jeepting@burns-wilcox.com) .
107.77,.236,199
 

Case 4:19-cv-12912-MFL-APP ECF No. 1. filed 10/04/19 PagelD.74 Page 74 of 74

 

Document History

 

Timestamp Description

 

Mozilla/5.0 (iPhone; CPU iPhone OS 12_1 like Mac OS X)
AppleWabKit/605.1.15 (KHIML, like Gecko) Version/12.0
Mobile/15i48 Safari/604.1

12/16/2018 17:34PM Est Document copy sent to James Epting (jeepting@burns-
wilcox.com}.

12/16/2018 17:34PM EST. Document copy sent to Carrie Sheen (casheen@burns-
wilcox.com).

 
